Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g567764g0526084526371.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 29, 2018

among

MICROCHIP TECHNOLOGY INCORPORATED

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., HSBC BANK USA,
N.A., BMO HARRIS BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, SUNTRUST BANK, MUFG
BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH
THIRD BANK, ROYAL BANK OF CANADA, DBS BANK LTD., MIZUHO BANK, LTD., BNP PARIBAS
and THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents

and

BBVA COMPASS and CITIZENS BANK, N.A.

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, MERRILL LYNCH PIERCE
FENNER & SMITH INCORPORATED, HSBC SECURITIES (USA) INC., BMO CAPITAL MARKETS
CORP., U.S. BANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY, INC., MUFG
BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH
THIRD BANK, ROYAL BANK OF CANADA, DBS BANK LTD., MIZUHO BANK, LTD., BNP PARIBAS
SECURITIES CORP. and THE BANK OF NOVA SCOTIA,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     2  

SECTION 1.01. Defined Terms

     2  

SECTION 1.02. Classification of Loans and Borrowings

     46  

SECTION 1.03. Terms Generally

     46  

SECTION 1.04. Accounting Terms; GAAP

     46  

SECTION 1.05. Status of Obligations

     47  

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement

     47  

ARTICLE II The Credits

     48  

SECTION 2.01. Commitments

     48  

SECTION 2.02. Loans and Borrowings

     49  

SECTION 2.03. Requests for Borrowings

     50  

SECTION 2.04. Determination of Dollar Amounts

     51  

SECTION 2.05. Swingline Loans

     52  

SECTION 2.06. Letters of Credit

     53  

SECTION 2.07. Funding of Borrowings

     57  

SECTION 2.08. Interest Elections

     58  

SECTION 2.09. Termination, Reduction and Redesignation of Commitments

     60  

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     62  

SECTION 2.11. Prepayment of Loans

     63  

SECTION 2.12. Fees

     67  

SECTION 2.13. Interest

     68  

SECTION 2.14. Alternate Rate of Interest

     69  

SECTION 2.15. Increased Costs

     70  

SECTION 2.16. Break Funding Payments

     71  

SECTION 2.17. Taxes

     72  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     75  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     77  

SECTION 2.20. Expansion Option

     77  

SECTION 2.21. Judgment Currency

     80  

SECTION 2.22. Defaulting Lenders

     81  

SECTION 2.23. Replacement Facilities

     83  

ARTICLE III Representations and Warranties

     84  

SECTION 3.01. Organization; Powers; Subsidiaries

     84  

SECTION 3.02. Authorization; Enforceability

     85  

SECTION 3.03. Governmental Approvals; No Conflicts

     85  

SECTION 3.04. Financial Condition; No Material Adverse Change

     85  

SECTION 3.05. Properties

     85  

SECTION 3.06. Litigation, Environmental and Labor Matters

     86  

SECTION 3.07. Compliance with Laws and Agreements

     86  

SECTION 3.08. Investment Company Status

     86  

SECTION 3.09. Taxes

     86  

SECTION 3.10. ERISA

     87  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 3.11. Disclosure

     87  

SECTION 3.12. Federal Reserve Regulations

     87  

SECTION 3.13. Liens

     87  

SECTION 3.14. No Default

     87  

SECTION 3.15. Security Interest in Collateral

     87  

SECTION 3.16. Sanctions Laws and Regulations; Anti-Corruption

     87  

SECTION 3.17. EEA Financial Institution

     88  

ARTICLE IV Conditions

     88  

SECTION 4.01. Effectiveness

     88  

SECTION 4.02. Each Credit Event

     89  

SECTION 4.03. Microsemi Acquisition Loans

     89  

ARTICLE V Affirmative Covenants

     89  

SECTION 5.01. Financial Statements and Other Information

     89  

SECTION 5.02. Notices of Material Events

     91  

SECTION 5.03. Existence; Conduct of Business

     91  

SECTION 5.04. Payment of Obligations

     91  

SECTION 5.05. Maintenance of Properties; Insurance

     92  

SECTION 5.06. Books and Records; Inspection Rights

     92  

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     92  

SECTION 5.08. Use of Proceeds

     93  

SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances

     93  

ARTICLE VI Negative Covenants

     94  

SECTION 6.01. Subsidiary Indebtedness

     94  

SECTION 6.02. Liens

     96  

SECTION 6.03. Fundamental Changes and Asset Sales

     98  

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     100  

SECTION 6.05. Swap Agreements

     101  

SECTION 6.06. Transactions with Affiliates

     102  

SECTION 6.07. Restricted Payments

     102  

SECTION 6.08. Restrictive Agreements

     103  

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     103  

SECTION 6.10. Sale and Leaseback Transactions

     104  

SECTION 6.11. Financial Covenants

     104  

SECTION 6.12. Sanctions Laws and Regulations

     106  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VII Events of Default

     106  

ARTICLE VIII The Administrative Agent

     110  

ARTICLE IX Miscellaneous

     116  

SECTION 9.01. Notices

     116  

SECTION 9.02. Waivers; Amendments

     118  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     120  

SECTION 9.04. Successors and Assigns

     121  

SECTION 9.05. Survival

     125  

SECTION 9.06. Counterparts; Integration; Effectiveness

     125  

SECTION 9.07. Severability

     126  

SECTION 9.08. Right of Setoff

     126  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     126  

SECTION 9.10. WAIVER OF JURY TRIAL

     127  

SECTION 9.11. Headings

     127  

SECTION 9.12. Confidentiality

     127  

SECTION 9.13. USA PATRIOT Act

     128  

SECTION 9.14. Releases of Subsidiary Guarantors

     128  

SECTION 9.15. Appointment for Perfection

     129  

SECTION 9.16. Interest Rate Limitation

     129  

SECTION 9.17. No Advisory or Fiduciary Responsibility

     129  

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     130  

SECTION 9.19. Release of Collateral (other than Pledged Equity)

     130  

SECTION 9.20. Certain ERISA Matters

     131  

ARTICLE X Collection Allocation Mechanism

     133  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SCHEDULES:

Schedule 1.01 – Auction Procedures

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Intercreditor Agreement

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty

Exhibit G-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit H-1 – Form of Borrowing Request

Exhibit H-2 – Form of Interest Election Request

Exhibit I – Form of Security Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 29,
2018, among MICROCHIP TECHNOLOGY INCORPORATED, the LENDERS from time to time
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated Credit Agreement, dated as of May 18, 2018 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower, the Initial Term Lenders (as defined below) party hereto
and the Administrative Agent have entered into this Agreement pursuant to
Section 2.20 of the Existing Credit Agreement in order to (i) provide Initial
Term Loans (as defined below) in an aggregate principal amount of
$3,000,000,000, the proceeds of which shall be used to finance in part the
Microsemi Acquisition (as defined below), to refinance indebtedness of Microsemi
(as defined below) and to pay fees and expenses incurred in connection with the
Microsemi Acquisition and the financing thereof pursuant to this Agreement;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement and evidence the Initial Term Loans as part of the Obligations, which
shall be repayable in accordance with the terms of this Agreement; and
(iii) amend and restate the Existing Credit Agreement in its entirety in order
to, among other things, give effect to the Initial Term Commitments, the Initial
Term Loans and the consummation of the Microsemi Acquisition on the Microsemi
Acquisition Closing Date (as defined below);

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Subsidiaries outstanding
thereunder and evidence the obligations and liabilities with respect to the
Initial Term Loans, which shall be payable in accordance with the terms hereof;

WHEREAS, pursuant to Section 2.20 of the Existing Credit Agreement, it is also
the intent of the Borrower and the Subsidiary Guarantors to amend and restate
the Subsidiary Guaranty and the Security Agreement to give effect to Initial
Term Commitments and the Initial Term Loans and the consummation of the
Microsemi Acquisition on the Microsemi Acquisition Closing Date and to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Term Loan Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement; and

WHEREAS, WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., HSBC
BANK USA, N.A., BMO HARRIS BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, SUNTRUST
BANK, MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
FIFTH THIRD BANK, ROYAL BANK OF CANADA, DBS BANK LTD., MIZUHO BANK, LTD., BNP
PARIBAS and THE BANK OF NOVA SCOTIA, act as Co-Syndication Agents, and BBVA
COMPASS and CITIZENS BANK, N.A., act as Co-Documentation Agents;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2020 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2020 Maturity Date and the
date of termination of the 2020 Revolving Commitments.

“2020 Dollar Reduction Amount” has the meaning assigned to such term in
Section 2.09(d)(i).

“2020 Dollar Tranche Commitment” means, with respect to each 2020 Dollar Tranche
Lender, the commitment of such 2020 Dollar Tranche Lender to make 2020 Dollar
Tranche Revolving Loans and to acquire participations in Dollar Tranche Letters
of Credit hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2020 Dollar Tranche Lender’s 2020 Dollar Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2020 Dollar Tranche Lender shall have assumed
its 2020 Dollar Tranche Commitment, as applicable. The aggregate principal
amount of the 2020 Dollar Tranche Commitments on the Restatement Effective Date
is $39,562,500.

“2020 Dollar Tranche Lender” means a Lender with a 2020 Dollar Tranche
Commitment or holding 2020 Dollar Tranche Revolving Loans.

“2020 Dollar Tranche Revolving Borrowing” means a Borrowing comprised of 2020
Dollar Tranche Revolving Loans.

“2020 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2020
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2020 Dollar Tranche Lender’s 2020 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure.

“2020 Dollar Tranche Revolving Loan” means a Loan made by a 2020 Dollar Tranche
Lender pursuant to Section 2.01(a). Each 2020 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2020 Maturity Date” means February 4, 2020.

“2020 Multicurrency Reduction Amount” has the meaning assigned to such term in
Section 2.09(d)(ii).

“2020 Multicurrency Tranche Commitment” means, with respect to each 2020
Multicurrency Tranche Lender, the commitment of such 2020 Multicurrency Tranche
Lender to make 2020 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to

 

2



--------------------------------------------------------------------------------

assignments by or to such Lender pursuant to Section 9.04. The amount of each
2020 Multicurrency Tranche Lender’s 2020 Multicurrency Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2020 Multicurrency Tranche Lender shall have
assumed its 2020 Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the 2020 Multicurrency Tranche Commitments on the
Restatement Effective Date is $204,700,000.

“2020 Multicurrency Tranche Lender” means a Lender with a 2020 Multicurrency
Tranche Commitment or holding 2020 Multicurrency Tranche Revolving Loans.

“2020 Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
2020 Multicurrency Tranche Revolving Loans.

“2020 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2020 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2020 Multicurrency Tranche
Lender’s 2020 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure and its Swingline Exposure at such time.

“2020 Multicurrency Tranche Revolving Loan” means a Loan made by a 2020
Multicurrency Tranche Lender pursuant to Section 2.01(c). Each 2020
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

“2020 Revolving Borrowing” means 2020 Revolving Loans made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“2020 Revolving Commitments” means, collectively, the 2020 Dollar Tranche
Commitments and the 2020 Multicurrency Tranche Commitments.

“2020 Revolving Lender” means a 2020 Dollar Tranche Lender or a 2020
Multicurrency Tranche Lender and “2020 Revolving Lenders” means, collectively,
the 2020 Dollar Tranche Lenders and the 2020 Multicurrency Tranche Lenders.

“2020 Revolving Loan” means a 2020 Dollar Tranche Revolving Loan or a 2020
Multicurrency Tranche Revolving Loan and “2020 Revolving Loans” means,
collectively, the 2020 Dollar Tranche Revolving Loans and the 2020 Multicurrency
Tranche Revolving Loans.

“2023 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2023 Maturity Date and the
date of termination of the 2023 Revolving Commitments.

“2023 Dollar Tranche Commitment” means, with respect to each 2023 Dollar Tranche
Lender, the commitment of such 2023 Dollar Tranche Lender to make 2023 Dollar
Tranche Revolving Loans and to acquire participations in Dollar Tranche Letters
of Credit hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.09 or Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2023 Dollar Tranche Lender’s 2023 Dollar Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement)

 

3



--------------------------------------------------------------------------------

pursuant to which such 2023 Dollar Tranche Lender shall have assumed its 2023
Dollar Tranche Commitment, as applicable. The aggregate principal amount of the
2023 Dollar Tranche Commitments on the Restatement Effective Date is
$175,000,000.

“2023 Dollar Tranche Lender” means a Lender with a 2023 Dollar Tranche
Commitment or holding 2023 Dollar Tranche Revolving Loans.

“2023 Dollar Tranche Revolving Borrowing” means a Borrowing comprised of 2023
Dollar Tranche Revolving Loans.

“2023 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2023
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2023 Dollar Tranche Lender’s 2023 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure.

“2023 Dollar Tranche Revolving Loan” means a Loan made by a 2023 Dollar Tranche
Lender pursuant to Section 2.01(b). Each 2023 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2023 Maturity Date” means May 18, 2023.

“2023 Multicurrency Tranche Commitment” means, with respect to each 2023
Multicurrency Tranche Lender, the commitment of such 2023 Multicurrency Tranche
Lender to make 2023 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.09 or Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2023 Multicurrency Tranche Lender’s 2023 Multicurrency Tranche
Commitment as of the Restatement Effective Date is set forth on Schedule 2.01,
or in the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2023 Multicurrency Tranche Lender shall have
assumed its 2023 Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the 2023 Multicurrency Tranche Commitments on the
Restatement Effective Date is $3,425,000,000.

“2023 Multicurrency Tranche Lender” means a Lender with a 2023 Multicurrency
Tranche Commitment or holding 2023 Multicurrency Tranche Revolving Loans.

“2023 Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
2023 Multicurrency Tranche Revolving Loans.

“2023 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2023 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2023 Multicurrency Tranche
Lender’s 2023 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure and its Swingline Exposure at such time.

“2023 Multicurrency Tranche Revolving Loan” means a Loan made by a 2023
Multicurrency Tranche Lender pursuant to Section 2.01(d). Each 2023
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

 

4



--------------------------------------------------------------------------------

“2023 Revolving Borrowing” means 2023 Revolving Loans made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“2023 Revolving Commitments” means, collectively, the 2023 Dollar Tranche
Commitments and the 2023 Multicurrency Tranche Commitments.

“2023 Revolving Lender” means a 2023 Dollar Tranche Lender or a 2023
Multicurrency Tranche Lender and “2023 Revolving Lenders” means, collectively,
the 2023 Dollar Tranche Lenders and the 2023 Multicurrency Tranche Lenders.

“2023 Revolving Loan” means a 2023 Dollar Tranche Revolving Loan or a 2023
Multicurrency Tranche Revolving Loan and “2023 Revolving Loans” means,
collectively, the 2023 Dollar Tranche Revolving Loans and the 2023 Multicurrency
Tranche Revolving Loans.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20(c).

“Additional Adjustments” has the meaning assigned to such term in the definition
of “Pro Forma Basis”.

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.11(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Domestic Subsidiary” means any Domestic Subsidiary that is a
subsidiary of a “controlled foreign corporation” as defined in Section 957 of
the Code.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or other electronic platform site established
by the Administrative Agent to administer this Agreement.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other Foreign Currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely

 

5



--------------------------------------------------------------------------------

transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available in the Administrative Agent’s reasonable discretion and (z) that is
agreed to by the Administrative Agent and each of the Multicurrency Tranche
Lenders.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a rate
floor (with such increased amount being determined in the manner described in
the final proviso of this definition), or otherwise, in each case, incurred or
payable by the Borrower to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4 year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); provided, further, that
“All-In Yield” shall not include arrangement fees, structuring fees, commitment
fees, underwriting fees, success fees, advisory fees, ticking fees, consent or
amendment fees and any similar fees (regardless of how such fees are computed
and whether shared or paid, in whole or in part, with or to any or all lenders)
and any other fees not generally paid to all lenders of such Indebtedness;
provided further that, with respect to any Loans of an applicable Class that
includes a Eurocurrency rate floor or Alternate Base Rate floor, (1) to the
extent that the applicable reference rate on the date that the All-In Yield is
being calculated is less than such floor, the amount of such difference shall be
deemed added to the Applicable Rate for such Loans of such Class for the purpose
of calculating the All-In Yield and (2) to the extent that the reference rate on
the date that the All-In Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the All-In Yield.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Percentage” means (a) with respect to any Multicurrency Tranche
Lender, its Multicurrency Tranche Percentage, (b) with respect to any Dollar
Tranche Lender, its Dollar Tranche Percentage and (c) with respect to any Term
Lender, a percentage equal to a fraction the numerator of which is such Term
Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding principal amount of the Term Loans of all
Term Lenders.

“Applicable Pledged Equity” ” has the meaning assigned to such term in
Section 5.09(b).

 

6



--------------------------------------------------------------------------------

“Applicable Rate” means:

(a) in the case of Initial Term Loans, (i) with respect to any Eurocurrency
Loans, 2.00% and (ii) in the case of ABR Loans, 1.00%; and

(b) in the case of Revolving Loans, (i) with respect to any Eurocurrency Loan or
any ABR Loan made by a 2020 Revolving Lender or with respect to the commitment
fees payable hereunder to a 2020 Revolving Lender, as the case may be, the
applicable rate per annum set forth below in Table 1 under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Senior Leverage Ratio applicable on such date and (ii) with
respect to any Eurocurrency Loan or any ABR Loan made by a 2023 Revolving Lender
or with respect to the commitment fees payable hereunder to a 2023 Revolving
Lender, as the case may be, the applicable rate per annum set forth below in
Table 2 under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Senior Leverage Ratio applicable on
such date and:

Table 1

 

    

Senior Leverage Ratio:

   Eurocurrency
Spread   ABR
Spread   Commitment
Fee Rate

Category 1:

   < 0.75 to 1.00    1.25%   0.25%   0.20%

Category 2:

  

> 0.75 to 1.00 but

< 1.50 to 1.00

   1.50%   0.50%   0.25%

Category 3:

  

> 1.50 to 1.00 but

< 2.00 to 1.00

   1.75%   0.75%   0.30%

Category 4:

  

³ 2.00 to 1.00 but

< 2.50 to 1.00

   2.00%   1.00%   0.35%

Category 5:

   > 2.50 to 1.00    2.25%   1.25%   0.40%

Table 2

 

    

Senior Leverage Ratio:

   Eurocurrency
Spread   ABR
Spread   Commitment
Fee Rate

Category 1:

   < 0.75 to 1.00    1.00%   0.00%   0.20%

Category 2:

  

> 0.75 to 1.00 but

< 1.50 to 1.00

   1.25%   0.25%   0.25%

Category 3:

  

> 1.50 to 1.00 but

< 2.00 to 1.00

   1.50%   0.50%   0.30%

Category 4:

  

³ 2.00 to 1.00 but

< 2.50 to 1.00

   1.75%   0.75%   0.35%

Category 5:

   > 2.50 to 1.00    2.00%   1.00%   0.40%

 

7



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Restatement Effective Date
(unless such Financials demonstrate that Category 2, 3, 4 or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any asset sale (including any sale pursuant to
Section 6.03(a)(xvii) consummated prior to the Microsemi Acquisition Closing
Date) or other dispositions of property, provided that “Asset Sale” shall not
include (i) any sale or disposition by the Borrower or a Subsidiary to the
Borrower or a Subsidiary, (ii) the use, sales or dispositions of cash and cash
equivalents, (iii) any other sale or disposition described in clause
(iv)(A)-(C), (vii), (viii), (ix), (x), (xii), (xiii), (xiv) of Section 6.03(a)
and (iv) any sale of disposition of assets or property that have a fair market
value less than or equal to $20.0 million for any such sale or disposition.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Auction Procedures” means the auction procedures with respect to Dutch Auctions
set forth in Schedule 1.01 hereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

 

8



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Microchip Technology Incorporated, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type and Class, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

 

9



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII with respect to the
Borrower or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) on the date immediately prior to the CAM Exchange Date and
(b) the denominator shall be the Dollar Amount (as so determined) of the
Designated Obligations owed to all the Revolving Lenders (whether or not at the
time due and payable) on the date immediately prior to the CAM Exchange Date.

“Capital Expenditures” means, for any period, without duplication, all capital
expenditures of the Borrower and its Subsidiaries (including software
development costs and acquisitions of Intellectual Property to the extent the
cost thereof is treated as a capital expenditures in accordance with GAAP) that
are (or should be) set forth in a consolidated statement of cash flows of the
Borrower for such period prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated, appointed or approved
for stockholder consideration by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, appointed or approved.

 

10



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:

(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Tranche Revolving
Loans, 2020 Dollar Tranche Revolving Loans, 2023 Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans, 2020 Multicurrency Tranche Revolving
Loans, 2023 Multicurrency Tranche Revolving Loans, Term Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a Dollar Tranche
Commitment, a 2020 Dollar Tranche Commitment, a 2023 Dollar Tranche Commitment,
a Multicurrency Tranche Commitment, a 2020 Multicurrency Tranche Commitment, a
2023 Multicurrency Tranche Commitment or a Term Loan Commitment and (c) any
Lender, refers to whether such Lender is a Multicurrency Tranche Lender, a 2020
Multicurrency Tranche Lender, a 2023 Multicurrency Tranche Lender, a Dollar
Tranche Lender, a 2020 Dollar Tranche Lender, a 2023 Dollar Tranche Lender or a
Term Lender.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of Compass Bank and Citizens Bank, N.A. in
its capacity as co-documentation agent for the credit facilities evidenced by
this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
(including, without limitation, the Pledged Equity) that is subject to a
security interest pursuant to the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties, to
secure the Obligations, in each case other than the Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements and all other agreements, reaffirmations, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Obligations, including, without limitation, all
other security agreements, pledge agreements, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, financing statements and
all other written matter whether heretofore, now, or hereafter executed by any
Loan Party and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s Dollar
Tranche Commitment, Multicurrency Tranche Commitment and Term Loan Commitment.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.

 

11



--------------------------------------------------------------------------------

“Commitment Letter” means that certain the commitment letter dated March 1, 2018
between the Borrower, JPMorgan Chase Bank, N.A. and the other financial
institutions party thereto, as amended, restated, modified or supplemented.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization (including amortization of acquired technology and intangible
assets), (v) extraordinary or non-recurring expenses or losses incurred other
than in the ordinary course of business, (vi) non-cash expenses related to stock
based compensation, (vii) non-cash losses, charges or expenses, including
non-cash impairment of goodwill and intangible assets (excluding any write-down
of current assets and any such non-cash losses, charges or expenses to the
extent that such loss, charge or expense represents an accrual of or reserve for
a future cash loss, charge or expense, but including recognition of acquired
deferred revenue written down to the extent required under GAAP), (viii) in
connection with any Permitted Acquisition, all non-recurring restructuring
costs, facilities relocation costs, acquisition integration costs and fees,
including cash severance payments, and non-recurring fees and expenses paid in
connection with such acquisition, all to the extent incurred within twelve
(12) months of the completion of such acquisition, (ix) other income and expense
as shown on the Borrower’s consolidated statement of income, and (x) loss on
investments accounted for under equity accounting, minus, to the extent included
in Consolidated Net Income, (1) interest income, (2) income tax credits and
refunds (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred, (4) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, and (5) gains on
investments accounted for under equity accounting, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis as if such Material
Acquisition occurred on the first day of such Reference Period to the extent
such Pro Forma Basis calculation is based on the audited financial statements of
the assets or Person being acquired. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $100,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $100,000,000.

 

12



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

“Consolidated Senior Indebtedness” means, as of the date of any determination
thereof, Consolidated Total Indebtedness less Subordinated Indebtedness of the
Borrower and its Subsidiaries, in each case calculated on a consolidated basis
as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries (with the amount of such guarantee being determined in
accordance with the last sentence of the definition of Guarantee).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. A Person
shall not be deemed to control another Person through the ability to exercise
voting power unless such Person possesses, directly or indirectly, the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or equivalent governing body) of such Person.

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash.

 

13



--------------------------------------------------------------------------------

“Co-Syndication Agents” means each of Wells Fargo Bank, National Association,
Bank of America, N.A., HSBC Bank USA, N.A., BMO Harris Bank, N.A., U.S. Bank
National Association, SunTrust Bank, MUFG Bank, Ltd., Formerly Known As The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, Royal Bank of Canada, DBS Bank
Ltd., Mizuho Bank, Ltd., BNP Paribas and The Bank of Nova Scotia in its capacity
as co-syndication agent for the credit facilities evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Declined Proceeds” has the meaning set forth in Section 2.11(c)(ii)(F).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Revolving Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all commitment fees and Letter of
Credit participation fees.

“Designated Persons” means a person or entity (a) listed in any Sanctions Laws
and Regulations-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) operating, organized or resident in a Sanctioned Country or
(c) owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

 

14



--------------------------------------------------------------------------------

“Disclosure Letter” means the disclosure letter, dated as of the Term Loan
Effective Date, as amended or supplemented from time to time by Borrower with
the written consent of the Administrative Agent, delivered by Borrower to the
Administrative Agent for the benefit of the Lenders.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Commitment Redesignation” has the meaning assigned to such term in
Section 2.09(d)(i).

“Dollar Tranche Commitment” means a 2020 Dollar Tranche Commitment or a 2023
Dollar Tranche Commitment, and “Dollar Tranche Commitments” means both 2020
Dollar Tranche Commitments and 2023 Dollar Tranche Commitments.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a 2020 Dollar Tranche Lender or a 2023 Dollar
Tranche Lender, and “Dollar Tranche Lenders” means both 2020 Dollar Tranche
Lenders and 2023 Dollar Tranche Lenders.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments of any Class have terminated
or expired, the Dollar Tranche Percentages in respect of such Class shall be
determined based upon the Dollar Tranche Commitments of such Class most recently
in effect, giving effect to any assignments); provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Dollar Tranche Commitment shall be disregarded in the calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans of any Class.

“Dollar Tranche Revolving Loan” means any 2020 Dollar Tranche Revolving Loan or
2023 Dollar Tranche Revolving Loan.

“Dollars” or “$” refers to lawful money of the United States of America.

 

15



--------------------------------------------------------------------------------

“Domestic Pledge Subsidiary” means each Domestic Subsidiary, but excluding, for
the avoidance of doubt, but only to the extent such Subsidiary is a Foreign Sub
Holdco, Microchip Technology LLC, a Delaware limited liability company, and
Silicon Storage Technology LLC, a Delaware limited liability company.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than a Foreign Sub
Holdco.

“Dutch Auction” means an auction conducted by the Borrower or any Subsidiary in
order to purchase Term Loans as contemplated by Section 9.04(e), as applicable,
in accordance with the Auction Procedures.

“ECF Payment” has the meaning set forth in Section 2.11(c)(ii)(C).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Enterprise Transformative Event” means any material acquisition or Investment,
in each such case, by the Borrower or any of its Subsidiaries in or with a third
party that is not permitted by the terms of any Loan Document immediately prior
to the consummation of such transaction.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued or promulgated by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material.

 

16



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, neither Convertible Debt Securities
nor Permitted Call Spread Swap Agreements shall constitute Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or endangered or in
critical status within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.

 

17



--------------------------------------------------------------------------------

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Event of Loss” means, with respect to any property or other assets, any of the
following: (a) any loss, destruction or damage of such property or other assets
or (b) any condemnation, seizure, or taking, by exercise of the power of eminent
domain or otherwise, of such property or other assets, or confiscation of such
property or other assets, in each case, giving rise to the receipt by Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards;
provided that an Event of Loss shall not include (i) any loss, destruction or
damage to property or assets, or condemnation or seizure of property or assets,
having a fair market value less than or equal to $20.0 million, or (ii) cash
receipts of insurance or condemnation awards received by any Person in respect
of any third party claim against such Person and applied to pay (or to reimburse
such Person or its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

“Excess Cash Flow” means, for any fiscal year, an amount equal to (in each case
determined for the Borrower and its Subsidiaries on a consolidated basis):

 

  (a) the sum, without duplication, of:

(i) Consolidated Net Income for such fiscal year;

(ii) depreciation, depletion, amortization and other non-cash charges, expenses
or losses, including the non-cash portion of interest expense, to the extent
deducted in determining such Consolidated Net Income for such fiscal year;

(iii) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of the reclassification of items from short-term
to long-term or vice-versa) other than any such decreases arising from
acquisitions by the Borrower and its Subsidiaries (other than in the ordinary
course of business) completed during such fiscal year or the application of
recapitalization or purchase accounting;

(iv) the amount of any income tax expense, including penalties and interest, to
the extent deducted in determining such Consolidated Net Income (or net loss) of
the Borrower and its Subsidiaries on a consolidated basis for such fiscal year,
exceeding the amount of cash taxes (including penalties and interest) paid or
set aside or payable in such fiscal year; and

(v) cash payments received in respect of Swap Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income;

 

 

18



--------------------------------------------------------------------------------

minus

 

  (b) the sum, without duplication, of:

(i) the amount of all non-cash gains and non-cash credits, in each case,
included in arriving at such Consolidated Net Income for such fiscal year;

(ii) the amount, if any, by which Net Working Capital increased during such
fiscal year (except as a result of the reclassification of items from long-term
to short-term or vice-versa) other than any such increases arising from
acquisitions by the Borrower and its Subsidiaries (other than in the ordinary
course of business) completed during such fiscal year of the application of
recapitalization or purchase accounting;

(iii) the aggregate amount of Capital Expenditures by the Borrower and its
Subsidiaries made in cash for such fiscal year to the extent not financed with
the proceeds of an incurrence of Indebtedness (other than extensions of credit
under any revolving credit facility or similar facility or other short-term
Indebtedness) and to the extent not already deducted in arriving at such
Consolidated Net Income for such fiscal year;

(iv) (x) income taxes, including penalties and interest, and (y) payments and
other contributions to employee pension benefit, retirement or similar plans, in
each case paid in cash during such fiscal year and to the extent not already
deducted in arriving at such Consolidated Net Income for such fiscal year;

(v) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Subsidiaries during such fiscal year, except for (i) repayments
of any revolving loans that are not accompanied by a corresponding permanent
reduction of commitments thereunder, (ii) payments made pursuant to
Section 2.11(a) and purchases made pursuant to Section 9.04(e) and
(iii) payments financed with the proceeds of an incurrence of Indebtedness
(other than extensions of credit under any revolving credit facility or similar
facility or other short-term Indebtedness);

(vi) the aggregate amount of cash payments by the Borrower and its Subsidiaries
during such fiscal year in respect of long-term liabilities of the Borrower and
its Subsidiaries other than Indebtedness to the extent not financed with the
proceeds of an incurrence of Indebtedness (other than extensions of credit under
any revolving credit facility or similar facility or other short-term
Indebtedness);

(vii) the amount of any Investments made during such fiscal year to the extent
otherwise permitted under Section 6.04, except to the extent that such
Investments and acquisitions were financed with the proceeds of an incurrence of
Indebtedness (other than extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness);

(viii)    cash expenditures in respect of Swap Agreements during such fiscal
year to the extent not already deducted in arriving at such Consolidated Net
Income;

(ix)    the aggregate amount of any premium, make-whole or penalty payments paid
in cash by the Borrower and its Subsidiaries during such fiscal year that are
required to be made in connection with any prepayment of Indebtedness except to
the extent that such amounts were financed with the proceeds of an incurrence of
Indebtedness (other than extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness);

 

19



--------------------------------------------------------------------------------

(x)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the option of the Borrower, the aggregate consideration required to
be paid in cash by the Borrower or any of its Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to the date on which
the ECF Payment for such fiscal year is due relating to Investments permitted by
Section 6.04, Permitted Acquisitions, Capital Expenditures or acquisitions to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following such date except to the extent intended to be financed with
the proceeds of an incurrence of Indebtedness (other than extensions of credit
under any other revolving credit facility or similar facility or other short
term Indebtedness); provided that to the extent the aggregate amount utilized to
finance such Investments permitted by Section 6.04, Permitted Acquisitions,
Capital Expenditures or acquisitions during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall, shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive Fiscal Quarters;

(xi)    the aggregate amount of all cash Restricted Payments of the Borrower and
its Subsidiaries made during such fiscal year for the distribution of quarterly
dividends permitted under Section 6.07(l);

(xii)    the amount representing accrued expenses for cash payments that are not
paid in cash during such fiscal year; provided that such amounts will be added
to Excess Cash Flow for the following fiscal year to the extent not paid in cash
after the end of such fiscal year (and no future deduction shall be made for
purposes of this definition when such amounts are paid in cash in any future
period); and

(xiii) cash payments during such fiscal year in respect of non-cash items
expensed in a prior fiscal year but not reducing Excess Cash Flow as calculated
for such prior fiscal year.

“Exchange Rate” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Foreign Currency in the London foreign exchange market at or about 11:00 a.m.
London time (or New York time, as applicable) on a particular day as displayed
by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Excluded Assets” means, collectively: (i) any fee-owned real property and all
leasehold interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable law, rule or regulation or

 

20



--------------------------------------------------------------------------------

agreements with any governmental authority (other than to the extent that such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law); provided that, immediately upon the
ineffectiveness, lapse or termination of any such prohibitions, such assets
shall automatically cease to constitute Excluded Assets, (iv) Equity Interests
in any entity other than wholly-owned Subsidiaries to the extent not permitted
by the terms of such entity’s organizational or joint venture documents (unless
any such restriction would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law), (v) assets subject to certificates of
title (other than motor vehicles subject to certificates of title, provided that
perfection of security interests in such motor vehicles shall be limited to the
filing of UCC financing statements), letter of credit rights (other than to the
extent the security interest in such letter of credit right may be perfected by
the filing of UCC financing statements) with a value of less than $10,000,000
and commercial tort claims with a value of less than $10,000,000, (vi) any
lease, license or other agreement or any property subject to a purchase money
security interest, capital lease or similar arrangement, and any security
deposit in connection therewith, to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement, capital lease or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a Subsidiary Guarantor) (other than (x) proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition, (y) to the extent that any such term has been
waived or (z) to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable law); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
term, such assets shall automatically cease to constitute Excluded Assets,
(vii) security deposits, cash collateral accounts, trust accounts, payroll
accounts, accounts used for employee withholding tax and benefit payments,
custodial accounts, escrow accounts and other similar deposit or securities
accounts, (viii) foreign assets (other than pledges of 65% of the Equity
Interest in any Foreign Pledge Subsidiary as contemplated by this Agreement),
(ix) Margin Stock, (x) all voting Equity Interests in any Foreign Subsidiary
that is a “controlled foreign corporation” as defined in Section 957 of the Code
or Foreign Sub Holdco in excess of 65% of the outstanding voting Equity
Interests of such Person, (xi) notwithstanding anything to the contrary in any
Loan Document, but only to the extent such Subsidiary is a Foreign Sub Holdco,
all Equity Interests in Microchip Technology LLC, a Delaware limited liability
company, and Silicon Storage Technology LLC, a Delaware limited liability
company, (xii) any asset or property right of any Loan Party of any nature if
the grant of such security interest shall constitute or result in (1) the
abandonment, invalidation or unenforceability of such asset or property right or
such Loan Party’s loss of use of such asset or property right or (2) a breach,
termination or default under any lease, license, contract or agreement (other
than to the extent that to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law)
to which such Loan Party is party; provided that in any event, immediately upon
the ineffectiveness, lapse or termination of any such provision, the term
“Excluded Assets” shall not include all such rights and interests, (xiii) assets
to the extent a security interest in such assets would result in material
adverse tax consequences to the Borrower or any of its Subsidiaries as
reasonably determined by the Borrower in consultation with the Administrative
Agent and (xiv) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; provided that, “Excluded Assets” shall not
include any proceeds, products, substitutions or replacements of Excluded Assets
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

 

21



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income (i) by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are otherwise Other Connection Taxes;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes (x) resulting from any law in effect on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Non-U.S. Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a) or (y) attributable to such Non-U.S. Lender’s
failure to comply with Section 2.17(f); and

(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

22



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries (other than
an Affected Domestic Subsidiary) directly owns or Controls more than 50% of such
Foreign Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(b).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Currency Sublimit” means $250,000,000.

“Foreign Pledge Subsidiary” means each First Tier Foreign Subsidiary which is a
Material Foreign Subsidiary.

“Foreign Sub Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all of the
assets of which consists of stock (or stock and debt obligations owed or treated
as owed) in one or more “controlled foreign corporations” as defined in
Section 957 of the Code and/or one or more Subsidiaries described in this
definition.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or

 

23



--------------------------------------------------------------------------------

indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or any
indemnification obligations entered into in the ordinary course of business. The
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determined amount of the primary obligation in respect of which
such Guarantee is made and (ii) the maximum amount for which such guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, or, if such Guarantee is not an unconditional guarantee of the entire
amount of the primary obligation and such maximum amount is not stated or
determinable, the amount of such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof determined by such person in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, friable asbestos, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20(b).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20(f).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable, intercompany charges of expenses and other accrued obligations, in each
case incurred in the ordinary course of business and (ii) obligations which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with GAAP), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person

 

24



--------------------------------------------------------------------------------

is not liable therefor. Notwithstanding anything to the contrary in the
foregoing, in connection with any Permitted Acquisition or any other acquisition
by the Borrower or any Subsidiary permitted hereunder (or any sale, transfer or
other disposition by the Borrower or any Subsidiary permitted hereunder), the
term “Indebtedness” shall not include contingent post-closing purchase price
adjustments or earn-outs to which the seller in such Permitted Acquisition or
such other acquisition (or the buyer in such sale, transfer or other
disposition, as the case may be) may become entitled or contingent indemnity
obligations that may be owed to such seller (or buyer, if applicable) in respect
thereof. The amount of Indebtedness of any Person for purposes of clause (e)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding the foregoing and
for avoidance of doubt, obligations arising from Swap Agreements or any
Permitted Call Spread Swap Agreement shall not be considered Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Initial Term Commitments” means, with respect to each Initial Term Lender, the
aggregate commitment of such Initial Term Lender to make Initial Term Loans on
the Microsemi Acquisition Closing Date, as such commitment (a) may be reduced or
terminated from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Initial Term Lender’s Initial Term
Commitment as of the Term Loan Effective Date is set forth on Schedule 2.01, or
in the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Initial Term Lender shall have assumed its
Initial Term Commitment, as applicable. The aggregate principal amount of the
Initial Term Commitments on the Term Loan Effective Date is $3,000,000,000.

“Initial Term Lender” means a Lender holding Initial Term Commitments or Initial
Term Loans.

“Initial Term Loan” means any term loan made pursuant to Section 2.01(e)
utilizing the Initial Term Commitments.

“Initial Term Loan Maturity Date” means May 29, 2025 or, if such date is not a
Business Day, the Business Day immediately preceding such date.

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form attached as Exhibit B or such other intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a pari
passu basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Borrower.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

 

25



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the applicable Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the 2023 Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Bookrunners” means, collectively, JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC, Merrill Lynch Pierce Fenner & Smith Incorporated, HSBC
Securities (USA) Inc., BMO Capital Markets Corp., U.S. Bank National
Association, SunTrust Robinson Humphrey, Inc., MUFG Bank, Ltd., formerly known
as The Bank of Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, Royal Bank of
Canada, DBS Bank Ltd., Mizuho Bank, Ltd., BNP Paribas Securities Corp. and The
Bank of Nova Scotia.

“Joint Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, Merrill Lynch Pierce Fenner & Smith Incorporated, HSBC
Securities (USA) Inc., BMO Capital Markets Corp., U.S. Bank National
Association, SunTrust Robinson Humphrey, Inc., MUFG Bank, Ltd., formerly known
as The Bank of Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, Royal Bank of
Canada, DBS Bank Ltd., Mizuho Bank, Ltd., BNP Paribas Securities Corp. and The
Bank of Nova Scotia.

 

26



--------------------------------------------------------------------------------

“Junior Convertible Notes” means the Borrower’s 2.250% Convertible Junior
Subordinated Notes due 2037 issued pursuant to the terms of the Indenture dated
as of February 15, 2017 by and between the Borrower and Wells Fargo Bank,
National Association, as trustee.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01, including the Persons that
are “Lenders” under the Existing Credit Agreement as of the Term Loan Effective
Date, and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20, Section 2.23 or pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such currency and Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate for such currency and such Interest
Period at such time; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

27



--------------------------------------------------------------------------------

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c)

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, the Collateral Documents, and all other agreements,
instruments, reaffirmations and fee letters executed and delivered to, or in
favor of, the Administrative Agent or any Lenders in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Multicurrency Tranche Lenders of any Class,
Lenders having 2020 Multicurrency Tranche Revolving Credit Exposures or 2023
Multicurrency Tranche Revolving Credit Exposures, as the case may be, and unused
Multicurrency Tranche Commitments of such Class representing more than 50% of
the sum of the aggregate 2020 Multicurrency Tranche Revolving Credit Exposures
or aggregate 2023 Multicurrency Tranche Revolving Credit Exposures, as the case
may be, and the aggregate unused Multicurrency Tranche Commitments of such
Class at such time, (ii) in the case of the Dollar Tranche Lenders of any Class,
Lenders having 2020 Dollar Tranche Revolving Credit Exposures or 2023 Dollar
Tranche Revolving Credit Exposures, as the case may be, and unused Dollar
Tranche Commitments of such Class representing more than 50% of the sum of the
aggregate 2020 Dollar Tranche Revolving Credit Exposures or 2023 Dollar Tranche
Revolving Credit Exposures, as the case may be, and the aggregate unused Dollar
Tranche Commitments of such Class at such time and (iii) in the case of the Term
Lenders, Lenders having outstanding Term Loans representing more than 50% of the
sum of the aggregate principal amount of all Term Loans outstanding at such
time.

“Margin Stock” means “margin stock” as defined under Regulation U promulgated by
the Federal Reserve Bank.

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

 

28



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or (c) the rights or remedies of
the Administrative Agent and the Lenders under this Agreement and all other Loan
Documents taken as a whole.

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Domestic Subsidiary” means each Domestic Subsidiary (excluding, for
purposes of determining Subsidiary Guarantors, any Affected Domestic Subsidiary)
(i) which, as of the most recent fiscal quarter of the Borrower, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than ten percent (10%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent (10%)
of Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries (excluding, for purposes of
determining Subsidiary Guarantors, Affected Domestic Subsidiaries) that are not
Material Domestic Subsidiaries exceeds fifteen percent (15%) of Consolidated
EBITDA for any such period or fifteen percent (15%) of Consolidated Total Assets
as of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated EBITDA for such
period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or net obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiaries”, collectively, means Material Domestic Subsidiaries and
Material Foreign Subsidiaries.

“Maturity Date” means the 2020 Maturity Date, the 2023 Maturity Date or the
Initial Term Loan Maturity Date, as applicable.

“Microsemi” means Microsemi Corporation, a Delaware corporation.

 

29



--------------------------------------------------------------------------------

“Microsemi Acquisition” means the acquisition of all of the outstanding capital
stock of Microsemi by the Borrower on the Microsemi Acquisition Closing Date
pursuant to the terms of the Microsemi Acquisition Agreement.

“Microsemi Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of March 1, 2018, by and among the Borrower, Maple Acquisition
Corporation and Microsemi.

“Microsemi Acquisition Closing Date” means the date the Microsemi Acquisition
Conditions are satisfied, the Microsemi Acquisition Loans are made, and the
Microsemi Acquisition is consummated, which date is May 29, 2018.

“Microsemi Acquisition Conditions” means the following conditions:

(a) The Microsemi Acquisition shall be consummated in all material respects
pursuant to the Microsemi Acquisition Agreement, substantially concurrently with
the funding of the Microsemi Acquisition Loans, and no provision of the
Microsemi Acquisition Agreement shall have been amended or waived, and no
consent shall have been given thereunder, in any manner materially adverse to
the interests of the Administrative Agent or the Lenders without the prior
written consent of the Administrative Agent (which consent will not be
unreasonably withheld, delayed or conditioned); provided that (i) a reduction in
the purchase price under the Microsemi Acquisition Agreement shall be deemed not
to be adverse to the interests of the Lenders and the Administrative Agent so
long as any such decrease in excess of 10% of the purchase price is allocated
dollar-for-dollar to reduce the Initial Term Loans borrowed on the Microsemi
Acquisition Closing Date (without prejudice to the other Microsemi Acquisition
Conditions), (ii) any increase in the purchase price shall be deemed to not be
materially adverse to the Lenders so long as such increase is not funded with
Indebtedness of the Borrower or any of its subsidiaries and (iii) any purchase
price adjustment expressly contemplated by the Microsemi Acquisition Agreement
(including any working capital purchase price adjustment) shall not be
considered an amendment or waiver of the Microsemi Acquisition Agreement.

(b) The Microsemi Acquisition Closing Date shall have occurred on the Term Loan
Effective Date substantially simultaneously with the making of the Microsemi
Acquisition Loans.

(c) The Administrative Agent shall have received a certificate in the form
attached to the Commitment Letter from a Financial Officer of the Borrower,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Microsemi Acquisition, the making of the Microsemi
Acquisition Loans and the other Transactions occurring on the Microsemi
Acquisition Closing Date, are solvent on the Microsemi Acquisition Closing Date.

(d) Since December 31, 2017, there shall not have been or have occurred or there
shall not exist any Microsemi Material Adverse Effect.

(e) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its subsidiaries as of and for the twelve-month period ending on
March 31, 2018, in each case, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income) (which pro forma financial statements need not be prepared in compliance
with Regulations S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting).

 

30



--------------------------------------------------------------------------------

(f) The following representations and warranties shall be true and correct on
and as of the Microsemi Acquisition Closing Date: (i) such of the
representations made by Microsemi in the Microsemi Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (or any of its Affiliates) has the right to terminate its (and/or its
Affiliate’s) obligations under the Microsemi Acquisition Agreement or decline to
consummate the Microsemi Acquisition as a result of a breach of such
representations in the Microsemi Acquisition Agreement, and (ii) each of the
representations and warranties of the Loan Parties contained in Sections 3.01
(the first sentence only), 3.02, 3.03(b) (as to conflicts with organizational
documents only as it relates to the enter into and performance by the Loan
Parties of the Loan Documents), 3.08, 3.12, 3.15 (subject to the paragraph
below) or 3.16 (solely as to the use of proceeds of the Microsemi Acquisition
Loans) hereof.

(g) The Lenders and the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Microsemi Acquisition Closing
Date, including, to the extent invoiced at least 3 Business Days prior to the
Microsemi Acquisition Closing Date, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(h) Subject to the last paragraph below, each Material Domestic Subsidiary
acquired by the Borrower pursuant to the Microsemi Acquisition shall have
delivered to the Administrative Agent the Subsidiary Guaranty and the Security
Agreement pursuant to which such Subsidiary agrees to be bound by the terms and
provisions thereof, together with the corporate resolutions, other corporate
documentation and legal opinions as set forth in Section 4.01 (provided that it
is understood and agreed that no Affected Domestic Subsidiary shall be required
to become a Subsidiary Guarantor) and, subject to the limitations set forth in
this Agreement, the Security Agreement and the applicable Collateral Documents,
all actions necessary to establish that the Administrative Agent will have a
perfected first priority security interest (subject to liens permitted under
Section 6.02) in the Collateral of such Material Domestic Subsidiaries shall
have been taken.

(i) A Borrowing Request shall have been provided to the Administrative Agent in
accordance with the terms of this Agreement.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood that, to the extent any collateral (including the
grant or perfection of any security interest) is not or cannot be provided on
the Microsemi Acquisition Closing Date (other than the grant and perfection of
security interests (i) in assets with respect to which a lien may be perfected
solely by the filing of a financing statement under the UCC, or (ii) in capital
stock of the Microsemi and its material domestic subsidiaries (to the extent
required hereunder) with respect to which a lien may be perfected by the
delivery of a stock certificate) (provided that any such certificated equity
securities of Microsemi and such subsidiaries of Microsemi will only be required
to be delivered on the Microsemi Acquisition Closing Date to the extent received
from Microsemi and so long as the Borrower has used its commercially reasonable
efforts to obtain them on the Microsemi Acquisition Closing Date, in which case
such certificated equity securities shall be delivered no later than 60 days
after the Microsemi Acquisition Closing Date (or such longer period as the
Administrative Agent and the Borrower agree)) after the Borrower has used
commercially reasonable efforts to do so without undue burden or expense, then
the provision of and/or perfection of a security interest in such collateral
shall not constitute a condition precedent to the availability of the Microsemi
Acquisition Loans on the Microsemi Acquisition Closing Date, but may instead be
provided after the Microsemi Acquisition Closing Date pursuant to arrangements
to be agreed but no later than 90 days after the Microsemi Acquisition Closing
Date (or such longer period as the Administrative Agent and the Borrower agree).

 

31



--------------------------------------------------------------------------------

“Microsemi Acquisition Loans” means the Initial Term Loans made pursuant to
Section 2.01(e), and any Revolving Loans drawn pursuant to Section 2.01, in each
case on the Microsemi Acquisition Closing Date in order to pay in part the cash
consideration for the Microsemi Acquisition, to refinance indebtedness of
Microsemi and to pay fees and expenses incurred in connection with the Microsemi
Acquisition and the financing thereof pursuant to this Agreement and the Senior
Notes.

“Microsemi Material Adverse Effect” means any fact, event, circumstance, change
or effect (any such item for the purposes of this definition, an “Effect”) or
set of Effects that has had a material adverse effect on the business,
operations, financial condition or results of operations of Microsemi and its
subsidiaries (for purposes of this definition, as defined in the Microsemi
Acquisition Agreement) taken as a whole; provided, however, that in no event
shall any Effect resulting from or arising out of any of the following, either
alone or in combination, be taken into account when determining whether a
Microsemi Material Adverse Effect has occurred or may, would or could occur:
(a) general economic conditions in the United States or any other country or
region in the world (or changes therein), general conditions in the financial
markets in the United States or any other country or region in the world (or
changes therein) or general political conditions in the United States or any
other country or region in the world (or changes therein); (b) general
conditions in the industries in which Microsemi or any of its subsidiaries
conduct business (or changes therein); (c) changes in Applicable Laws (as
defined in the Microsemi Acquisition Agreement), Orders (as defined in the
Microsemi Acquisition Agreement) or GAAP (as defined in the Microsemi
Acquisition Agreement) (or the interpretation thereof); (d) acts of war,
terrorism or sabotage in the United States or any other country or region in the
world (or any escalation with respect thereto); (e) earthquakes, hurricanes,
tsunamis, tornadoes, floods, mudslides, wild fires or other natural disasters,
weather conditions and other similar events in the United States or any other
country or region in the world (in the case of each of clauses (a), (b), (c),
(d) and (e), provided that such Effects may be taken into account when
determining whether a Microsemi Material Adverse Effect has occurred to the
extent that such Effects have a disproportionate impact on Microsemi and its
subsidiaries, taken as a whole, relative to other participants in the industries
in which Microsemi and its subsidiaries conduct business); (f) any failure by
Microsemi to meet published analysts’ estimates, internal or external
projections, guidance, budgets or forecasts of revenues, earnings or other
financial or business metrics, in and of itself (it being understood that the
underlying cause(s) of any such failure may be taken into account unless
otherwise excluded by this definition); (g) any decline in the market price or
change in the trading volume of Microsemi common stock, in and of itself (it
being understood that the underlying cause(s) of any such decline or change may
be taken into account unless otherwise excluded by this definition); (h) the
identity of, or any facts or circumstances relating to the Borrower, Maple
Acquisition Corporation or their respective Affiliates; (i) any action taken by
Microsemi or any of its subsidiaries at the written request of, or with the
written consent of, Borrower or Maple Acquisition Corporation; (j) any
proceeding brought or threatened by stockholders of either the Borrower or
Microsemi (whether on behalf of the Borrower, Microsemi or otherwise) asserting
(I) appraisal rights, (II) allegations of breach of fiduciary duty relating to
the negotiation, preparation, approval or execution of the Microsemi Acquisition
Agreement or the Microsemi Acquisition or (III) violations of securities laws in
connection with the Proxy Statement (as defined in the Microsemi Acquisition
Agreement); or (k) the negotiation, public announcement or pendency of the
Microsemi Acquisition Agreement or the transactions contemplated thereby
(including any loss or change in relationship of Microsemi and its subsidiaries
with any customer, supplier, vendor, employee or other business relationship of
Microsemi and its subsidiaries).

“Moody’s” means Moody’s Investors Service, Inc.

 

32



--------------------------------------------------------------------------------

“Multicurrency Commitment Redesignation” has the meaning assigned to such term
in Section 2.09(d)(ii).

“Multicurrency Tranche Commitment” means a 2020 Multicurrency Tranche Commitment
or a 2023 Multicurrency Tranche Commitment, and “Multicurrency Tranche
Commitments” means both 2020 Multicurrency Tranche Commitments and 2023
Multicurrency Tranche Commitments.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a 2020 Multicurrency Tranche Lender or a
2023 Multicurrency Tranche Lender, and “Multicurrency Tranche Lenders” means
both 2020 Multicurrency Tranche Lenders and 2023 Multicurrency Tranche Lenders.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments of any
Class have terminated or expired, the Multicurrency Tranche Percentages in
respect of such Class shall be determined based upon the Multicurrency Tranche
Commitments of such Class most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Multicurrency Tranche Commitment shall
be disregarded in the calculation.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans of any Class.

“Multicurrency Tranche Revolving Loan” means any 2020 Multicurrency Tranche
Revolving Loan or 2023 Multicurrency Tranche Revolving Loan.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” means, from an Asset Sale or Recovery Event, cash payments
received (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and net
proceeds from the sale or other disposition of any securities or other assets
received as consideration, but only as and when received, but excluding any
other consideration received in the form of assumption by the acquiring Person
of Indebtedness or other obligations relating to the properties or assets that
are the subject of such Asset Sale or Recovery Event or received in any other
non-cash form) therefrom, in each case net of: (i) all legal, accounting,
investment banking, title and recording tax expenses, commissions and other fees
and expenses incurred, and all Federal, state, provincial, foreign and local
taxes required to be paid or accrued as a liability under GAAP (after taking
into account any available tax credits or deductions and any tax sharing
agreements), as a

 

33



--------------------------------------------------------------------------------

consequence of such Asset Sale or Recovery Event, including, in the case of an
Asset Sale by or Recovery Event with respect to any Subsidiary, any such amounts
or taxes payable if such cash were to be distributed to the Borrower (unless, in
the case of taxes, such taxes resulted in the reduction of the amount of such
cash required to be paid by the Borrower under Section 2.11(c)(ii)(B) pursuant
to Section 2.11(c)(ii)(E)); (ii) all payments made on any Indebtedness that is
secured by any assets subject to such Asset Sale or Recovery Event, in
accordance with the terms of any permitted Lien upon such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset Sale or
Recovery Event, or by applicable law be repaid out of the proceeds from such
Asset Sale or Recovery Event (other than the Loans, any Replacement Financing or
any other similar Indebtedness secured generally by the Collateral); (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Sale or
Recovery Event; (iv) any costs associated with unwinding any related Swap
Agreement in connection with such transaction; and (v) the deduction of
appropriate amounts to be provided by the seller as a reserve, in accordance
with GAAP, against any liabilities associated with the assets disposed of in
such Asset Sale or Recovery Event and retained by the Borrower or any Subsidiary
after such Asset Sale or Recovery Event.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests or any incurrence of Indebtedness, shall mean the cash proceeds of
such issuance or sale or such incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, listing fees, discounts or
commissions and brokerage, consultant and other fees, expenses and charges
actually incurred in connection with such issuance or sale or such incurrence
and net of taxes paid or payable as a result of such issuance or sale or such
incurrence (after taking into account any available tax credit or deductions and
any tax sharing arrangements) and any costs associated with the unwinding of any
related Swap Agreement in connection therewith.

“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Borrower and its Subsidiaries as of such date (excluding
cash and cash equivalents) minus (b) the consolidated current liabilities of the
Borrower and its Subsidiaries as of such date (excluding current liabilities in
respect of Indebtedness). Net Working Capital at any date may be a positive or
negative number. Net Working Capital increases when it becomes more positive or
less negative and decreases when it becomes less positive or more negative.

“Non-Defaulting Dollar Tranche Lenders” has the meaning assigned to such term in
Section 2.22(c)(i).

“Non-Defaulting Multicurrency Tranche Lenders” has the meaning assigned to such
term in Section 2.22(c)(i).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

34



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Original Effective Date or arising thereafter (including,
without limitation, the Initial Term Commitments and Initial Term Loans), direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof. Notwithstanding
the foregoing and for the avoidance of doubt, (i) obligations arising from
Permitted Call Spread Swap Agreements shall not be considered Obligations and
(ii) the definition of “Obligations” shall not create or include any guarantee
by any Loan Party of (or grant of security interest by any Loan Party to
support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

“Original Effective Date” means June 27, 2013.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.11(c)(ii)(B).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

35



--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means (1) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise
immediately after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a substantially similar line of business as
the Borrower and the Subsidiaries or business reasonably related or incidental
thereto, (c) the Borrower and the Subsidiaries are in compliance, on a Pro Forma
Basis after giving effect to such acquisition, with the covenants contained in
Section 6.11 (or a Total Leverage Ratio of 5.50 to 1.00 if the Borrower has made
an election for an Adjusted Covenant Period in connection with such acquisition
for any period ended prior to the Microsemi Acquisition Closing Date) recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $150,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information and statements
reasonably requested by the Administrative Agent and (d) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary (or another Person that merges or consolidates with such
Subsidiary and that, immediately after the consummation of such merger or
consolidation, becomes a Subsidiary) is the surviving entity of such merger
and/or consolidation and (2) the Microsemi Acquisition, subject to the
satisfaction of the Microsemi Acquisition Conditions.

 

36



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Debt Securities; provided that (i) the terms, conditions
and covenants of each such Swap Agreement shall be such as are customary for
Swap Agreements of such type (as determined by the Board of Directors of the
Borrower in good faith) and (ii) in the case of clause (b) above, such Swap
Agreement is intended by the Borrower be classified as an equity instrument in
accordance with GAAP. For purposes of this definition, the term “Swap Agreement”
shall be construed without giving effect to clause (ii) of the proviso in the
definition of Swap Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including pledges or deposits securing liability for
reimbursement or indemnity arrangements and letter of credit or bank guaranty
reimbursement arrangements with respect thereto);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection within the importation of
goods;

(i) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(j) licenses of Intellectual Property in the ordinary course of business
(including, intercompany licensing of Intellectual Property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);
and

 

37



--------------------------------------------------------------------------------

(k) any interest or title of a lessor or sublessor under any lease of real
property or personal property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
ninety (90) days for securities (i) described in clause (a) above, or
(ii) included in the investment policy described in clause (g) below and, in
each case, entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) cash denominated in U.S. Dollars, Pounds Sterling, euro or, in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business; and

(g) any other investments permitted by the Borrower’s investment policy as such
policy is in effect, and as disclosed to the Administrative Agent, prior to the
Restatement Effective Date and as such policy may be amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the Borrower
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent);
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the 2023 Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale shall not violate the foregoing restriction), (iii)
such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors (which guarantees, if such

 

38



--------------------------------------------------------------------------------

Indebtedness is subordinated, shall be expressly subordinated to the Obligations
on terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness) and (iv) the covenants applicable to such
Indebtedness are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of this Agreement in favor of the Administrative Agent for the benefit of
the Secured Parties as amended, restated, supplemented or otherwise modified
from time to time.

“Pledge Subsidiary” means each Domestic Pledge Subsidiary and each Foreign
Pledge Subsidiary.

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements and the other
Collateral Documents.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, the calculation of
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04), and, to the extent applicable, giving effect to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness, all in accordance with GAAP
and Article 11 of Regulation S-X under the Securities Act of 1933, as amended.
It is understood and agreed that, for purposes of calculating compliance with
the financial covenants set forth in Section 6.11 and otherwise calculating any
applicable ratio, test or basket availability (but not for purposes of
determining or calculating the Applicable Rate), any computations of
Consolidated EBITDA giving effect to any Material Acquisition may give effect to
(i) any projected cost synergies or cost savings (in each case net of continuing
associated expenses) expected to be realized as a result of such Material
Acquisition to the extent such cost synergies or cost savings would be permitted
to be reflected in financial statements prepared in compliance with Article 11
of Regulation S-X under the Securities Act of 1933, as amended (the “S-X
Adjustments”), and (ii) any other demonstrable cost synergies and cost-savings
(in each case net of continuing associated expenses) not included in the
foregoing clause (i) that

 

39



--------------------------------------------------------------------------------

are reasonably projected in good faith by the Borrower to be achieved in
connection with any such Material Acquisition within the 12-month period
following the consummation of such Material Acquisition, that are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Borrower and that are set forth in reasonable detail in a certificate of
a Financial Officer of the Borrower (the “Additional Adjustments”); provided
that (x) all adjustments pursuant to this sentence will be without duplication
of any amounts that are otherwise included or added back in computing
Consolidated EBITDA in accordance with the definition of such term, whether
through pro forma adjustment or otherwise, (y) if Additional Adjustments are to
be added to Consolidated EBITDA pursuant to clause (ii) above, the aggregate
amount of Additional Adjustments for any period being tested shall not exceed
10% of the Consolidated EBITDA for such period (calculated prior to giving
effect to the Additional Adjustments) and (z) if any cost synergies or cost
savings included in any pro forma calculations based on the anticipation that
such cost synergies or cost savings will be achieved within such 12-month period
shall at any time cease to be reasonably anticipated by the Borrower to be so
achieved, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such cost synergies or cost savings.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Microsemi Acquisition Closing Date relating to any asset of the Borrower or any
of its Subsidiaries; provided that “Recovery Event” shall not include the
proceeds of business interruption insurance.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the applicable time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London (or other applicable) interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Refinancing Amendment” has the meaning set forth in Section 2.23(a).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Rejecting Lender” has the meaning set forth in Section 2.11(c)(ii)(G).

“Reinvested Deferred Amount” has the meaning set forth in
Section 2.11(c)(ii)(B).

 

40



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Financing” has the meaning set forth in Section 2.23(a).

“Repricing Transaction” means the prepayment, repayment, refinancing or
substitution (other than in connection with a Change of Control or an Enterprise
Transformative Event) of all or a portion of the Initial Term Loans concurrently
with the incurrence by the Borrower of any syndicated term loan financing
secured on a pari passu basis with the Initial Term Loans, in each case, having
a lower All-In Yield than the interest rate margin applicable to the Initial
Term Loans, if the primary purpose of such prepayment, repayment, refinancing or
substitution is to reduce the All-In Yield applicable to the Initial Term Loans.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.

“Restatement Effective Date” means May 18, 2018.

“Restricted Asset Sale Amount” has the meaning set forth in
Section 2.11(c)(ii)(D).

“Restricted ECF Amount” has the meaning set forth in Section 2.11(c)(ii)(E).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary. Notwithstanding the foregoing, and for the avoidance of doubt,
(i) the conversion of (including any cash payment upon conversion), or payment
of any principal or premium on, or payment of any interest with respect to, or
any purchase, redemption, retirement or other acquisition of, any Convertible
Debt Securities shall not constitute a Restricted Payment and (ii) any payment
with respect to, or early unwind or settlement of, any Permitted Call Spread
Swap Agreement shall not constitute a Restricted Payment.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment, and “Revolving Commitments” means both Dollar Tranche
Commitments and Multicurrency Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

 

41



--------------------------------------------------------------------------------

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions Laws and Regulations (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctions Laws and Regulations” means all economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and the Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender that has entered into Swap
Agreements and Banking Services Agreements with the Borrower or any Subsidiary,
(iv) each indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the Term Loan
Effective Date, in the form of Exhibit I between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, as the same may be amended, restated, reaffirmed, amended and
restated, supplemented or otherwise modified from time to time.

“Senior Leverage Ratio” has the meaning assigned to such term in
Section 6.11(c).

“Senior Notes” means the 3.922% Senior Secured Notes due 2021 and the 4.333%
Senior Secured Notes due 2023 issued by the Borrower pursuant to the Senior
Notes Indenture (including by depositing the proceeds thereof into an escrow
account prior to their being applied for the purpose set forth below) in order
to finance the Microsemi Acquisition, to refinance indebtedness of Microsemi and
to pay fees and expenses incurred in connection with the Microsemi Acquisition
and the financing thereof, and extensions, refinancings, renewals and
replacements of any such Indebtedness with

 

42



--------------------------------------------------------------------------------

Indebtedness of a similar type that does not increase the outstanding principal
amount thereof, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such extensions, renewals, refinancings or replacements.

“Senior Notes Indenture” mean that certain Indenture, dated as of May 29, 2018,
among the Borrower, the subsidiary guarantors from time to time party thereto
(including the Subsidiary Guarantors), and Wells Fargo Bank, National
Association, as trustee and as collateral agent, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“specified currency” has the meaning assigned to such term in Section 2.21.

“Specified Quarters” has the meaning assigned to such term in Section 6.11(a).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which by its terms is subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

 

43



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty and Microchip Technology LLC, a Delaware limited
liability company, and Silicon Storage Technology LLC, a Delaware limited
liability company. The Subsidiary Guarantors on the Term Loan Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.

“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the Term Loan Effective Date in the form of Exhibit F (including any and all
supplements thereto) and executed by each Subsidiary Guarantor, as amended,
restated, reaffirmed, amended and restated, supplemented or otherwise modified
from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any phantom
stock or similar plan (including, any stock option plan) providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries, (ii) any stock
option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“S-X Adjustments” has the meaning assigned to such term in the definition of
“Pro Forma Basis”.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

44



--------------------------------------------------------------------------------

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Initial Term Lender, its Initial Term
Loan Commitment and (b) as to all other Term Lenders, the aggregate commitment
of such Term Lenders to make Incremental Term Loans. After advancing the Term
Loans, each reference to a Term Lender’s Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Term Loans.

“Term Loan Effective Date” has the meaning set forth in Section 4.01.

“Term Loans” means any Initial Term Loan made by the Initial Term Lenders on the
Microsemi Acquisition Closing Date pursuant to Section 2.01(e) and, if
applicable, any Incremental Term Loans made by the other Term Lenders to the
Borrower pursuant to any Incremental Term Loan Amendment under Section 2.20.

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving
Loans, Multicurrency Tranche Letters of Credit and Swingline Loans and
(b) Dollar Tranche Commitments, Dollar Tranche Revolving Loans and Dollar
Tranche Letters of Credit.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions and the issuance of Letters of Credit hereunder and, on the
Microsemi Acquisition Closing Date, the consummation of the Microsemi
Acquisition, and the borrowing of the Microsemi Acquisition Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

45



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Dollar Tranche Eurocurrency Loan”)
or by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted

 

46



--------------------------------------------------------------------------------

on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that in the event the
Borrower requests such an amendment, the Administrative Agent and the Required
Lenders shall negotiate in good faith to evaluate such proposed amendment.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by such Person
as an operating lease as of the Restatement Effective Date and any similar lease
entered into after the Restatement Effective Date by the Borrower or any
Subsidiary shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the Borrower shall
not be required to amend or supplement the definition of “Indebtedness” or
“Senior Debt” in the indenture under which any Convertible Debt Securities
outstanding on the Restatement Effective Date were issued with respect to the
Obligations.

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement.
Pursuant to Section 2.20 of the Existing Credit Agreement, the parties to this
Agreement agree that, on the Term Loan Effective Date, the terms and provisions
of the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement to give
effect to the Initial Term Commitments, the Initial Term Loans and the
consummation of the Microsemi Acquisition, and the obligations and liabilities
under the Initial Term Commitments and Initial Term Loans shall be evidenced as
part of the Obligations. This Agreement is not intended to and shall not
constitute a novation. All Loans made and Obligations incurred under the
Existing Credit Agreement which are outstanding on the Term Loan Effective Date
shall continue as Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness of the amendment and restatement contemplated
hereby on the Term Loan Effective Date, all references in the “Loan Documents”
(as defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents.

 

47



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. To the extent that prior to the Term Loan Effective
Date, “Revolving Loans” were made to the Borrower under the Existing Credit
Agreement which remain outstanding as of the Term Loan Effective Date (such
outstanding loans being hereinafter referred to as the “Existing Revolving
Loans”), subject to the terms and conditions set forth in this Agreement, the
Borrower and each of the Lenders agree that on the Term Loan Effective Date, the
Existing Revolving Loans shall be re-evidenced as Revolving Loans of a
particular Class under this Agreement and the terms of the Existing Revolving
Loans shall be evidenced by this Agreement. Subject to the terms and conditions
set forth herein:

(a) each 2020 Dollar Tranche Lender (severally and not jointly) agrees to make
2020 Dollar Tranche Revolving Loans to the Borrower in Dollars from time to time
during the 2020 Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s 2020 Dollar Tranche Revolving Credit Exposure
exceeding such Lender’s 2020 Dollar Tranche Commitment, (ii) the total 2020
Dollar Tranche Revolving Credit Exposures exceeding the aggregate 2020 Dollar
Tranche Commitments, (iii) the sum of the total 2020 Dollar Tranche Revolving
Credit Exposures plus the total 2023 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments;

(b) each 2023 Dollar Tranche Lender (severally and not jointly) agrees to make
2023 Dollar Tranche Revolving Loans to the Borrower in Dollars from time to time
during the 2023 Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s 2023 Dollar Tranche Revolving Credit Exposure
exceeding such Lender’s 2023 Dollar Tranche Commitment, (ii) the total 2023
Dollar Tranche Revolving Credit Exposures exceeding the aggregate 2023 Dollar
Tranche Commitments, (iii) the sum of the total 2020 Dollar Tranche Revolving
Credit Exposures plus the total 2023 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments;

(c) each 2020 Multicurrency Tranche Lender (severally and not jointly) agrees to
make 2020 Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies from time to time during the 2020 Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s 2020 Multicurrency Tranche Revolving
Credit Exposure exceeding such Lender’s 2020 Multicurrency Tranche Commitment,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2020
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2020
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total 2020 Multicurrency Tranche Revolving
Credit Exposures plus the total 2023 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit;

(d) each 2023 Multicurrency Tranche Lender (severally and not jointly) agrees to
make 2023 Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies from time to time

 

48



--------------------------------------------------------------------------------

during the 2023 Availability Period in an aggregate principal amount that will
not result in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
such Lender’s 2023 Multicurrency Tranche Revolving Credit Exposure exceeding
such Lender’s 2023 Multicurrency Tranche Commitment, (ii) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total 2023 Multicurrency Tranche
Revolving Credit Exposures exceeding the aggregate 2023 Multicurrency Tranche
Commitments, (iii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total 2020 Multicurrency Tranche Revolving Credit Exposures plus
the total 2023 Multicurrency Tranche Revolving Credit Exposures exceeding the
aggregate Multicurrency Tranche Commitments, (iv) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments or (v) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the total outstanding Multicurrency Tranche Revolving Loans and
Multicurrency Tranche LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit; and

(e) subject to the satisfaction of the Microsemi Acquisition Conditions on such
date, each Initial Term Lender (severally and not jointly) agrees to make
Initial Term Loans to the Borrower denominated in Dollars on the Microsemi
Acquisition Closing Date in an aggregate principal amount not to exceed such
Initial Term Lender’s Initial Term Commitment.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Dollar Tranche Revolving
Loans and Multicurrency Tranche Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05.

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing and each Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in a Foreign Currency 5,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $1,000,000; provided that, subject to the requirements of Sections 2.01 and
2.02(a), an ABR Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the aggregate Dollar Tranche Commitments, the
aggregate Multicurrency Tranche Commitments, or the aggregate Initial Term
Commitments, as applicable, or that is required to finance the reimbursement of
an LC Disbursement as contemplated by

 

49



--------------------------------------------------------------------------------

Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of (i) ten (10) Eurocurrency Revolving
Borrowings outstanding and (ii) ten (10) Eurocurrency Term Loan Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested (x) with respect to a Borrowing of
2020 Dollar Tranche Revolving Loans or 2020 Multicurrency Tranche Revolving
Loans that would end after the 2020 Maturity Date, (y) with respect to a
Borrowing of 2023 Dollar Tranche Revolving Loans or 2023 Multicurrency Tranche
Revolving Loans that would end after the 2023 Maturity Date and (z) with respect
to a Borrowing of Initial Term Loans, that would end after the Initial Term Loan
Maturity Date (ii) subject to the requirements of Section 2.01, (A) each
requested 2020 Revolving Borrowing denominated in Dollars shall be made pro rata
among the 2020 Revolving Lenders (and between the 2020 Dollar Tranche
Commitments and the 2020 Multicurrency Tranche Commitments) according to the sum
of the aggregate amount of their respective 2020 Dollar Tranche Commitments and
2020 Multicurrency Tranche Commitments; provided that if, on such date of such
2020 Revolving Borrowing (after giving effect to any prepayments of Revolving
Loans and/or the expiration of any Letters of Credit to occur as of such date)
any 2020 Revolving Loans and/or Letters of Credit denominated in Foreign
Currencies will be outstanding under the 2020 Multicurrency Tranche Commitments,
such requested Borrowing denominated in Dollars shall be made pro rata (or as
nearly pro rata as possible, as reasonably determined by the Administrative
Agent) among the 2020 Revolving Lenders (and under the 2020 Dollar Tranche
Commitments and the 2020 Multicurrency Tranche Commitments) according to the sum
of the aggregate unused amount of their respective 2020 Dollar Tranche
Commitments and 2020 Multicurrency Tranche Commitments, in each case subject to
the requirements of Sections 2.01 and (B) each requested 2023 Revolving
Borrowing denominated in Dollars shall be made pro rata among the 2023 Revolving
Lenders (and between the 2023 Dollar Tranche Commitments and the 2023
Multicurrency Tranche Commitments) according to the sum of the aggregate amount
of their respective 2023 Dollar Tranche Commitments and 2023 Multicurrency
Tranche Commitments; provided that if, on such date of such 2023 Revolving
Borrowing (after giving effect to any prepayments of Revolving Loans and/or the
expiration of any Letters of Credit to occur as of such date) any 2023 Revolving
Loans and/or Letters of Credit denominated in Foreign Currencies will be
outstanding under the 2023 Multicurrency Tranche Commitments, such requested
Borrowing denominated in Dollars shall be made pro rata (or as nearly pro rata
as possible, as reasonably determined by the Administrative Agent) among the
2023 Revolving Lenders (and under the 2023 Dollar Tranche Commitments and the
2023 Multicurrency Tranche Commitments) according to the sum of the aggregate
unused amount of their respective 2023 Dollar Tranche Commitments and 2023
Multicurrency Tranche Commitments, in each case subject to the requirements of
Sections 2.01.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by written notice or by telephone in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be

 

50



--------------------------------------------------------------------------------

irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, subject to the requirements of Section 2.02(d)(ii), whether such
Borrowing is to be a 2020 Dollar Tranche Revolving Borrowing, 2020 Multicurrency
Tranche Revolving Borrowing, 2023 Dollar Tranche Revolving Borrowing, 2023
Multicurrency Tranche Revolving Borrowing or Term Loan Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, subject to the
requirements of Sections 2.01, (A) in the case of a 2020 Revolving Borrowing
denominated in Dollars, the requested 2020 Revolving Borrowing shall be an ABR
Borrowing made on a pro rata basis under the 2020 Dollar Tranche Commitments and
the 2020 Multicurrency Tranche Commitments as contemplated by
Section 2.02(d)(ii), (B) in the case of a 2023 Revolving Borrowing denominated
in Dollars, the requested 2023 Revolving Borrowing shall be an ABR Borrowing
made on a pro rata basis under the 2023 Dollar Tranche Commitments and the 2023
Multicurrency Tranche Commitments as contemplated by Section 2.02(d)(ii) and
(C) in the case of a Term Loan, the requested Term Loan Borrowing shall be an
ABR Borrowing . If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will, in
a manner consistent with its customary practices, determine the Dollar Amount
of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

 

51



--------------------------------------------------------------------------------

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the 2023 Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total 2020 Multicurrency Tranche Revolving Credit Exposures plus the total 2023
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total 2020 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate 2020 Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2023
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2023
Multicurrency Tranche Commitments or (v) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Multicurrency Tranche Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Multicurrency Tranche Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Multicurrency Tranche Lender, specifying in
such notice such Multicurrency Tranche Lender’s Multicurrency Tranche Percentage
(after giving effect to the reallocation provisions of this paragraph (c)) of
such Swingline Loan or Loans. Each Multicurrency Tranche Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Multicurrency Tranche Lender’s Multicurrency Tranche Percentage (after
giving effect to the reallocation provisions of this paragraph (c)) of such
Swingline Loan or Loans. Each Multicurrency Tranche Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Multicurrency Tranche Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever; provided that on the 2020 Maturity Date, the
participations so acquired by the 2020 Multicurrency Tranche Lenders shall be
reallocated to the remaining Multicurrency Tranche Lenders ratably in accordance
with such Multicurrency Tranche Revolving Lenders’ respective Applicable
Percentages; provided further that, to the extent such reallocation shall cause
the Dollar Amount of the

 

52



--------------------------------------------------------------------------------

Revolving Credit Exposures to exceed the Revolving Commitments, the Borrower
shall, on such date of reallocation, prepay Revolving Loans and/or cash
collateralize outstanding LC Exposure in an amount sufficient to eliminate any
such excess. Each Multicurrency Tranche Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Multicurrency Tranche Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Multicurrency Tranche Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Multicurrency Tranche Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the 2023 Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, the Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, whether such Letter of
Credit is a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the

 

53



--------------------------------------------------------------------------------

Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total 2020
Multicurrency Tranche Revolving Credit Exposures plus the total 2023
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total 2020 Multicurrency Tranche Revolving Credit
Exposures shall not exceed the aggregate 2020 Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2023
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
2023 Multicurrency Tranche Commitments, (v) the sum of the total 2020 Dollar
Tranche Revolving Credit Exposures plus the total 2023 Dollar Tranche Revolving
Credit Exposures shall not exceed the aggregate Dollar Tranche Commitments,
(vi) the total 2020 Dollar Tranche Revolving Credit Exposures shall not exceed
the aggregate 2020 Dollar Tranche Commitments, (vii) the total 2023 Dollar
Tranche Revolving Credit Exposures shall not exceed the aggregate 2023 Dollar
Tranche Commitments, (viii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the aggregate
Revolving Commitments and (ix) subject to Section 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Multicurrency Tranche Revolving Loans and
Multicurrency Tranche LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), including
automatic one-year renewals so long as the expiration date otherwise complies
with clause (ii) of this clause (c), and (ii) the date that is five (5) Business
Days prior to the 2023 Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit; provided that on the 2020 Maturity Date, the
participations so granted and acquired by the 2020 Dollar Tranche Lenders and
the 2020 Multicurrency Tranche Lenders shall be reallocated to the 2023 Dollar
Tranche Lenders and the 2023 Multicurrency Tranche Lenders ratably in accordance
with such Revolving Lenders’ respective Revolving Commitments; provided further
that, to the extent such reallocation shall cause the Dollar Amount of the
Revolving Credit Exposures to exceed the Revolving Commitments, the Borrower
shall, on such date of reallocation, prepay Revolving Loans and cash
collateralize outstanding LC Exposure in an amount sufficient to eliminate any
such excess. In consideration and in furtherance of the foregoing, each
Applicable Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage (after giving effect to the reallocation
provisions of this paragraph (d)) of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance

 

54



--------------------------------------------------------------------------------

whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of any of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with
(i) to the extent such LC Disbursement was made in Dollars, an ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an
amount equal to such LC Disbursement or (ii) to the extent that such LC
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Borrowing
in such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Applicable Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage (after giving effect to the reallocation provisions of
Section 2.06(d)) thereof. Promptly following receipt of such notice, each
Applicable Lender shall pay to the Administrative Agent its Applicable
Percentage (after giving effect to the reallocation provisions of
Section 2.06(d)) of the payment then due from the Borrower, in the same manner
as provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Applicable Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Applicable Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
an Applicable Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Multicurrency Tranche Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Multicurrency Tranche Lender or (y) reimburse each LC Disbursement made in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable Exchange Rates, on the date such LC Disbursement
is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be

 

55



--------------------------------------------------------------------------------

performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Applicable Lender to the extent of such payment.

 

56



--------------------------------------------------------------------------------

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in

 

57



--------------------------------------------------------------------------------

the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Incremental Term Loans shall be made as provided in the relevant
Incremental Term Loan Amendment; provided further that Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars or as
may be otherwise agreed by the Borrower and the Administrative Agent in
connection with the Microsemi Acquisition Loans and (y) an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type and Class specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued. Notwithstanding any other provision of this
Section, the Borrower shall not be permitted to change the Class of any
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type and Class resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the

 

58



--------------------------------------------------------------------------------

Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, in the case of a Borrowing consisting of Revolving Loans, whether
(subject to the requirements of Section 2.02(d)(ii)) such Borrowing is to be a
2020 Dollar Tranche Revolving Borrowing, 2020 Multicurrency Tranche Revolving
Borrowing, 2023 Dollar Tranche Revolving Borrowing or 2023 Multicurrency Tranche
Revolving Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

 

59



--------------------------------------------------------------------------------

SECTION 2.09. Termination, Reduction and Redesignation of Commitments.
(a) Unless previously terminated, (i) the 2020 Dollar Tranche Commitments and
the 2020 Multicurrency Tranche Commitments shall terminate on the 2020 Maturity
Date, (ii) the 2023 Dollar Tranche Commitments and the 2023 Multicurrency
Tranche Commitments shall terminate on the 2023 Maturity Date, and (iii) the
Initial Term Commitments shall terminate immediately after making the Initial
Term Loans on the Microsemi Acquisition Closing Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $5,000,000 and
not less than $25,000,000 (or, if less, the remaining Commitments of such
Class), (ii) the Borrower shall not terminate or reduce the 2020 Dollar Tranche
Commitments if, after giving effect to any concurrent prepayment of the 2020
Dollar Tranche Revolving Loans in accordance with Section 2.11, the total 2020
Dollar Tranche Revolving Credit Exposures would exceed the aggregate 2020 Dollar
Tranche Commitments, (iii) the Borrower shall not terminate or reduce the 2023
Dollar Tranche Commitments if, after giving effect to any concurrent prepayment
of the 2023 Dollar Tranche Revolving Loans in accordance with Section 2.11, the
total 2023 Dollar Tranche Revolving Credit Exposures would exceed the aggregate
2023 Dollar Tranche Commitments, (iv) the Borrower shall not terminate or reduce
the 2020 Multicurrency Tranche Commitments if, after giving effect to any
concurrent prepayment of the 2020 Multicurrency Tranche Revolving Loans in
accordance with Section 2.11, the Dollar Amount of the total 2020 Multicurrency
Tranche Revolving Credit Exposures would exceed the aggregate 2020 Multicurrency
Tranche Commitments and (v) the Borrower shall not terminate or reduce the 2023
Multicurrency Tranche Commitments if, after giving effect to any concurrent
prepayment of the 2023 Multicurrency Tranche Revolving Loans in accordance with
Section 2.11, the Dollar Amount of the total 2023 Multicurrency Tranche
Revolving Credit Exposures would exceed the aggregate 2023 Multicurrency Tranche
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments of any Class delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Other than pursuant to the
terms and conditions of Section 2.09, any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders of such Class in accordance
with their respective Commitments in respect of such Class; provided that if an
Event of Default shall have occurred and be continuing and one or more Letters
of Credit or unreimbursed LC Disbursements shall be outstanding, the Borrower
shall not terminate or reduce any Class of Revolving Commitments unless it shall
simultaneously and ratably reduce the other Classes of Revolving Commitments.

(d) The Borrower may, upon five (5) Business Days’ written notice (or such
shorter notice period as is approved by the Administrative Agent) to the
Administrative Agent, request (a “Redesignation Request”) that:

(i) the then existing 2020 Dollar Tranche Commitments be reduced by a specified
amount (such amount not to exceed the amount that would cause the then existing
2020

 

60



--------------------------------------------------------------------------------

Dollar Tranche Commitments to be less than zero) and the 2023 Dollar Tranche
Commitments or the 2023 Multicurrency Tranche Commitments, as applicable, be
simultaneously and correspondingly increased by such specified amount (a “Dollar
Commitment Redesignation”) and in connection with such Dollar Commitment
Redesignation, each of one or more specified 2020 Revolving Lenders agrees to
(A) reduce its then current 2020 Dollar Tranche Commitment to zero (such amount
not to exceed the amount that would cause its then existing 2020 Dollar Tranche
Commitment to be less than zero and the amount of such reduction, its “2020
Dollar Reduction Amount”) and permanently and irrevocably terminate its 2020
Dollar Tranche Commitment and (B) simultaneously with the reduction and
termination of its 2020 Dollar Tranche Commitment described in the foregoing
clause (A), provide a 2023 Dollar Tranche Commitment or a 2023 Multicurrency
Tranche Commitment, as applicable, equal to such 2020 Dollar Reduction Amount
and cease to be a 2020 Dollar Tranche Lender while simultaneously becoming a
2023 Dollar Tranche Lender or a 2023 Multicurrency Tranche Lender, as
applicable, in each case for all purposes of the Credit Agreement and the other
Loan Documents; and/or

(ii) the then existing 2020 Multicurrency Tranche Commitments be reduced by a
specified amount (such amount not to exceed the amount that would cause the then
existing 2020 Multicurrency Tranche Commitments to be less than zero) and the
2023 Multicurrency Tranche Commitments or the 2023 Dollar Tranche Commitments,
as applicable, be simultaneously and correspondingly increased by such specified
amount (a “Multicurrency Commitment Redesignation”) and in connection with such
Multicurrency Commitment Redesignation, each of one or more specified 2020
Revolving Lenders agrees to (A) reduce its then current 2020 Multicurrency
Tranche Commitment to zero (such amount not to exceed the amount that would
cause its then existing 2020 Multicurrency Tranche Commitment to be less than
zero and the amount of such reduction, its “2020 Multicurrency Reduction
Amount”) and permanently and irrevocably terminate its 2020 Multicurrency
Tranche Commitment and (B) simultaneously with the reduction and termination of
its 2020 Multicurrency Tranche Commitment described in the foregoing clause (A),
provide a 2023 Multicurrency Tranche Commitment or a 2023 Dollar Tranche
Commitment, as applicable, equal to such 2020 Multicurrency Reduction Amount and
cease to be a 2020 Multicurrency Tranche Lender while simultaneously becoming a
2023 Multicurrency Tranche Lender or a 2023 Dollar Tranche Lender, as
applicable, in each case for all purposes of the Credit Agreement and the other
Loan Documents;

provided that (1) any such Redesignation Request shall be subject to the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and shall be subject to the written approval of each 2020
Revolving Lender that is reducing its 2020 Dollar Tranche Commitment and/or its
2020 Multicurrency Tranche Commitment, as applicable, and simultaneously
providing a 2023 Dollar Tranche Commitment and/or a 2023 Multicurrency Tranche
Commitment, as applicable, in connection with such Redesignation Request, (2) in
connection with effectuating such Redesignation Request, the Administrative
Agent shall, and is hereby authorized to, administer such reallocations, sales,
assignments, transfers (or other relevant actions in respect) of each Lender’s
Applicable Percentage of the relevant Class of Credit Exposure under the Credit
Agreement as are necessary in order that each relevant Class of Credit Exposure
with respect to such Lender reflects such Lender’s Applicable Percentage of such
Class of Credit Exposure under the Credit Agreement as modified by such
Redesignation Request, and the Borrower hereby agrees to compensate each Lender
for any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans and the reallocations
described in this clause (2), in each case on the terms and in the manner set
forth in Section 2.16, and (3) any such Redesignation Request may only occur if,
after giving effect thereto (and the reallocations described in the foregoing
clause (2)), (i) subject to Sections 2.04

 

61



--------------------------------------------------------------------------------

and 2.11(b), the sum of the Dollar Amount of the total 2020 Multicurrency
Tranche Revolving Credit Exposures plus the total 2023 Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate Multicurrency Tranche
Commitments, (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
total 2020 Multicurrency Tranche Revolving Credit Exposures shall not exceed the
aggregate 2020 Multicurrency Tranche Commitments, (iii) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the total 2023 Multicurrency Tranche Revolving
Credit Exposures shall not exceed the aggregate 2023 Multicurrency Tranche
Commitments, (iv) the sum of the total 2020 Dollar Tranche Revolving Credit
Exposures plus the total 2023 Dollar Tranche Revolving Credit Exposures shall
not exceed the aggregate Dollar Tranche Commitments, (v) the total 2020 Dollar
Tranche Revolving Credit Exposures shall not exceed the aggregate 2020 Dollar
Tranche Commitments, (vi) the total 2023 Dollar Tranche Revolving Credit
Exposures shall not exceed the aggregate 2023 Dollar Tranche Commitments,
(vii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments
and (vii) subject to Section 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.

Upon the effectiveness of a Redesignation Request, the Administrative Agent
shall notify the Lenders thereof, and the applicable Revolving Commitments shall
be adjusted as contemplated thereby on the date of such effectiveness.

No 2020 Revolving Lender shall be committed to decrease its 2020 Dollar Tranche
Commitment and/or its 2020 Multicurrency Tranche Commitment and to then provide
a 2023 Dollar Tranche Commitment and/or a 2023 Multicurrency Tranche Commitment
in respect of any exercise by the Borrower pursuant to this Section 2.09,
without the consent of such Lender in its sole discretion.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each 2020 Dollar Tranche Lender and each 2020 Multicurrency
Tranche Lender the then unpaid principal amount of each 2020 Dollar Tranche
Revolving Loan and each 2020 Multicurrency Tranche Revolving Loan, respectively,
on the 2020 Maturity Date in the currency of such Loan, (ii) to the
Administrative Agent for the account of each 2023 Dollar Tranche Lender and each
2023 Multicurrency Tranche Lender the then unpaid principal amount of each 2023
Dollar Tranche Revolving Loan and each 2023 Multicurrency Tranche Revolving
Loan, respectively, on the 2023 Maturity Date in the currency of such Loan and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the 2023 Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Dollar Tranche Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Initial Term Lender, the Initial Term Loans on the
last Business Day of each March, June, September and December, beginning on the
last Business Day of the first full fiscal quarter to occur after the Microsemi
Acquisition Closing Date and ending with the last such day to occur prior to the
Initial Term Loan Maturity Date, in an aggregate principal amount for each such
date equal to 0.25% of the aggregate principal amount of the Initial Term Loans
outstanding on the Microsemi Acquisition Closing Date (as such amount shall be
adjusted for prepayments pursuant to the terms of this Agreement). Additionally,
the Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Initial Term Lender the unpaid principal amount of such
Initial Term Lender’s Initial

 

62



--------------------------------------------------------------------------------

Term Loans on the Initial Term Loan Maturity Date. In the event that any
Incremental Term Loans are made or any Replacement Financing is incurred, the
Borrower shall repay such Incremental Term Loans or Replacement Financing on the
dates and in the amounts set forth in the related Incremental Term Loan
Amendment or Refinancing Amendment, as applicable.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing of any Class in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a) and,
if applicable, payment of the fee in the immediately following paragraph. The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that (i) with respect to Revolving
Loans, if a notice of prepayment is given in connection with a conditional
notice of termination of the Commitments as contemplated by Section 2.09, then
such notice of prepayment may be conditional and may be revoked if such notice
of termination is revoked in accordance with Section 2.09 and (ii) the Borrower
may rescind (or delay the date of prepayment identified in) any notice of
prepayment of any Term Loans by written notice to the Administrative Agent not
later than 12:00 noon,

 

63



--------------------------------------------------------------------------------

New York City time, on such prepayment date if such prepayment would have
resulted from a refinancing of all or a portion of the applicable Loans or other
conditional event, which refinancing or other conditional event shall not be
consummated or shall otherwise be delayed in Borrower’s sole discretion.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing, each
voluntary prepayment of the Initial Term Loans shall be applied to the remaining
amortization payments or payment at maturity as directed by the Borrower, and
each voluntary prepayment of other Term Loans shall be applied as set forth in
the relevant Incremental Term Loan Amendment. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b) Any (a) voluntary prepayment of the Initial Term Loans that is made on or
prior to the date that is six months after the Microsemi Acquisition Closing
Date with the proceeds from a Repricing Transaction and (b) amendment or other
modification of this Agreement on or prior to the date that is six months after
the Microsemi Acquisition Closing Date, the effect of which is a Repricing
Transaction, in each case, shall be accompanied by a prepayment premium equal to
1.00% of (i) the aggregate principal amount of the Initial Term Loans so
prepaid, in the case of a voluntary prepayment, and (ii) the aggregate principal
amount of the Initial Term Loans affected by such amendment or modification, in
the case of an amendment or other modification of this Agreement.

(c) Mandatory Prepayments. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic reduction, as follows:

(i) Revolving Loans. If at any time, (i) other than as a result of fluctuations
in currency exchange rates, (A) the sum of the aggregate principal Dollar Amount
of all of the Revolving Credit Exposures of any Class (calculated, with respect
to those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Revolving Commitments of such Class or (B) the sum of the aggregate principal
Dollar Amount of all of the outstanding 2020 Multicurrency Tranche Revolving
Credit Exposures denominated in Foreign Currencies plus all of the outstanding
2023 Multicurrency Tranche Revolving Credit Exposures denominated in Foreign
Currencies (collectively, the “Foreign Currency Exposure”) (so calculated), as
of the most recent Computation Date with respect to each such Credit Event,
exceeds the Foreign Currency Sublimit or (ii) solely as a result of fluctuations
in currency exchange rates, (A) the sum of the aggregate principal Dollar Amount
of all of the 2020 Multicurrency Tranche Revolving Credit Exposures (so
calculated) exceeds 105% of the aggregate 2020 Multicurrency Tranche
Commitments, (B) the sum of the aggregate principal Dollar Amount of all of the
2023 Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds
105% of the aggregate 2023 Multicurrency Tranche Commitments or (C) the Foreign
Currency Exposure, as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrower
shall in each case immediately repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) of each Class to be less than or equal to the aggregate Revolving
Commitments of such Class and (y) the Foreign Currency Exposure to be less than
or equal to the Foreign Currency Sublimit, as applicable.

 

64



--------------------------------------------------------------------------------

(ii) Initial Term Loans.

(A) Indebtedness. If the Borrower or any Subsidiary shall at any time incur any
Indebtedness (other than with respect to any Indebtedness permitted to be
incurred under this Agreement, but including Indebtedness with respect to
Replacement Financing), then promptly and in any event within five (5) Business
Days of receipt by the Borrower or the Subsidiary of the Net Cash Proceeds from
the incurrence or issuance of such Indebtedness, the Borrower shall prepay the
Initial Term Loans in an aggregate amount equal to 100% of the amount of all
such Net Cash Proceeds. The amount of each such prepayment shall be applied to
the outstanding Initial Term Loans until paid in full.

(B) Asset Sales. If the Borrower or any Subsidiary shall at any time or from
time to time make any Asset Sale or shall suffer an Event of Loss resulting in
Net Available Cash in excess of $1,000,000,000 (the “Asset Sale Threshold”) in
the aggregate for all such Asset Sales or Events of Loss (other than as a result
of proceeds pending investment or reinvestment pursuant the proviso hereto),
then promptly and in any event within five (5) Business Days of receipt by the
Borrower or the Subsidiary of the Net Available Cash of such Asset Sale or such
Event of Loss, the Borrower shall prepay the Initial Term Loans in an aggregate
amount equal to 100% of the amount of all such Net Available Cash in excess of
the Asset Sale Threshold; provided that, in the case of each Asset Sale and
Event of Loss, if the Borrower or the applicable Subsidiary intends to invest or
reinvest, as applicable, within twelve (12) months of the applicable Asset Sale
or receipt of Net Available Cash from an Event of Loss, the Net Available Cash
thereof in any assets to be used by the Borrower or its Subsidiaries in its
business (the “Reinvested Deferred Amount”), then the Borrower shall not be
required to make a mandatory prepayment under this Section in respect of such
Reinvested Deferred Amount to the extent such Reinvested Deferred Amount is
actually invested or reinvested within such twelve-month period; provided,
however, that if any Reinvested Deferred Amount has not been so invested or
reinvested prior to the expiration of the such period, the Borrower shall
promptly prepay the Initial Term Loans in the amount of such Reinvested Deferred
Amount in excess of the amount specified above not so invested or reinvested;
provided, further, that if, at the time that any such prepayment would be
required hereunder, the Borrower is required to redeem, repurchase, prepay or
offer to repurchase any other Indebtedness secured on a pari passu basis with
the Obligations pursuant to the terms of the documentation governing such
Indebtedness with such Net Available Cash (such Indebtedness required to be
prepaid or offered to be so repurchased, the “Other Applicable Indebtedness”),
then the Borrower may apply such Net Available Cash on a pro rata basis to the
prepayment of the Initial Term Loans and to the redemption, repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Initial Term Loans and Other
Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time; provided that
the portion of such Net Available Cash allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Available Cash required to
be allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Available Cash shall be allocated
to the Initial Term Loans in accordance with the terms hereof), and the amount
of the prepayment of the Initial Term Loans that would have otherwise been
required pursuant to this Section shall be reduced accordingly; provided,
further, that to the extent the holders of the Other Applicable Indebtedness
decline to have such Indebtedness prepaid, redeemed or repurchased, the declined
amount shall promptly be applied to prepay the Initial Term Loans in accordance
with the terms hereof. The amount of each such prepayment shall be applied to
the outstanding Initial Term Loans until paid in full.

 

65



--------------------------------------------------------------------------------

(C) Excess Cash Flow. No later than the fifth (5) Business Day after the date on
which financial statements with respect to each fiscal year of the Borrower are
required to be delivered pursuant to Section 5.01(a) (beginning with fiscal year
ending March 31, 2020, the Borrower shall prepay the then outstanding principal
amount of Initial Term Loans by an amount equal to (A) 50% of Excess Cash Flow
of the Borrower and its Subsidiaries for the most recently completed fiscal year
of the Borrower; provided that the foregoing percentage shall be reduced to 25%
when the Senior Leverage Ratio as of the last day of the relevant fiscal year is
equal to or less than 3.00 to 1.00, and 0% when the Senior Leverage Ratio as of
the last day of the relevant fiscal year is equal to or less than 2.50 to 1.00
minus (B) (i) the principal amount of (1) any Term Loans and (2) any Revolving
Loans (to the extent accompanied by a permanent reduction of the relevant
revolving commitment) voluntarily prepaid pursuant to Section 2.11(a) during
such fiscal year and (ii) purchases of any Term Loans pursuant to
Section 9.04(e); provided further that any payment made pursuant to this
Section 2.11(c)(ii)(C) shall exclude the portion of Excess Cash Flow, if any,
that is attributable to the target of a Permitted Acquisition and that accrued
prior to the closing date of such Permitted Acquisition; provided further that
no such voluntary prepayments shall reduce the payments required to be made
under this Section to the extent financed with long-term Indebtedness. The
amount of each such prepayment shall be applied to the outstanding Initial Term
Loans until paid in full. Any payment under this clause (C) shall be an “ECF
Payment”.

(D) Notwithstanding any provision under this Section 2.11(c) to the contrary,
any amounts that would otherwise be required to be paid by the Borrower pursuant
to Section 2.11(c)(ii)(B) above shall not be required to be so prepaid (A) to
the extent any such Asset Sale is consummated by a Foreign Subsidiary or such
Net Available Cash in respect of any Event of Loss is received by a Foreign
Subsidiary, for so long as the repatriation to the United States of any such
amounts would be prohibited or materially delayed under any applicable law
(including any such laws with respect to financial assistance, corporate
benefit, thin capitalization, capital maintenance, liquidity maintenance and
similar legal principles, restrictions on upstreaming of cash intra group and
the fiduciary and statutory duties of the directors of the relevant
Subsidiaries) or (B) if the Borrower determines in good faith that the
repatriating of any amounts required to mandatorily prepay the Initial Term
Loans pursuant to Section 2.11(c)(ii)(B) would result in a tax liability that is
material to the amount of funds otherwise required to be repatriated (including
any withholding tax) (such amount in clauses (A) and (B), a “Restricted Asset
Sale Amount”), the amount the Borrower shall be required to mandatorily prepay
pursuant to Section 2.11(c)(ii)(B) shall be reduced by the Restricted Asset Sale
Amount until such time as it may repatriate such Restricted Asset Sale Amount
without incurred such tax liability (but such Restricted Sale Amount shall be
paid pursuant to this Section 2.11(c) net of any taxes payable upon such
repatriation).

(E) Notwithstanding any provision under this Section 2.11(c) to the contrary,
for purposes of calculating the amount of the ECF Payment in
Section 2.11(c)(ii)(C), “Excess Cash Flow” will be deemed to be reduced by the
amount of Excess Cash Flow generated by a Foreign Subsidiary (A) that would be
prohibited or materially delayed under any applicable law (including any such
laws with respect to financial assistance, corporate benefit, thin
capitalization, capital maintenance, liquidity maintenance and

 

66



--------------------------------------------------------------------------------

similar legal principles, restrictions on upstreaming of cash intra group and
the fiduciary and statutory duties of directors of the relevant Subsidiaries)
from being repatriated to the United States or (B) to the extent that the
Borrower determines in good faith that the repatriating of such Excess Flow to
mandatorily prepay the Initial Loans pursuant to Section 2.11(c)(ii)(C) above
would result in a tax liability that is material to the amount of funds
otherwise required to be repatriated (including any withholding tax), if
repatriated (the amount of such Foreign Subsidiary Excess Cash Flow in clauses
(A) and (B) without duplication, the “Restricted ECF Amount”); provided that
such amounts in clause (A) shall only constitute a Restricted ECF Amount for so
long as such repatriation to the United States is prohibited or would be
materially delayed under applicable laws, and in clause (B) shall only
constitute Restricted ECF Amounts for so long as such repatriation would result
in such tax liability (but such Restricted ECF Amount shall be paid pursuant to
this Section 2.11(c) net of any taxes payable upon such repatriation).

(F) Notwithstanding the foregoing, each Initial Term Lender shall have the right
to reject its applicable Term Loan Percentage of any mandatory prepayment of the
Initial Term Loans pursuant to Section 2.11(c)(ii)(A), (B), (C) and (D) (each
such Lender, a “Rejecting Lender”) and thereafter any amounts so rejected may be
retained by the Borrower or the applicable Subsidiary (the aggregate amount of
such proceeds so rejected as of any date of determination, the “Declined
Proceeds”).

(G) Prepayments of Initial Term Loans under this Section 2.11(c)(ii) shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16, and applied as follows:
(a) in direct order of maturity to the amortization repayments occurring in the
eight quarters following the date of such prepayment and (b) pro rata to the
remaining amortization payments.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which the Revolving Commitment of
such Lender terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the average daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Restatement Effective Date;
provided that any commitment fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure

 

67



--------------------------------------------------------------------------------

and (ii) to the Issuing Bank for its own account a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Restatement Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the 2020 Availability Period or the
2023 Availability Period, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

68



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBOR Screen Rate is not available or published on a
current basis), for a Loan in the applicable currency or for the applicable
Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period or the applicable Agreed Currency;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and, unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Borrower and consented to
in writing by the Required Lenders; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted provided further that upon receipt of such notice
from the Administrative Agent, the Borrower may revoke any pending request for
such Eurodollar Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then

 

69



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment; provided that any such objection will only be
effective with respect to the applicable Class of Loans. Until an alternate rate
of interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBOR Screen Rate for the applicable
Agreed Currency and such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the Borrower will pay to such Recipient such additional
amount or amounts as will compensate such Recipient for such additional costs
incurred or reduction suffered.

 

70



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense to such Lender attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

 

71



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by applicable law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as

 

72



--------------------------------------------------------------------------------

will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit G-1 (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership) (1) an IRS
Form W-8IMY on

 

73



--------------------------------------------------------------------------------

behalf of itself, (2) a certificate substantially in the form of Exhibit G-2 or
Exhibit G-3 and (3) the relevant forms prescribed in clauses (A), (B), (C),
(D) and (F) of this paragraph (f)(ii) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate in substantially the form of Exhibit G-4 on behalf of such partners;
or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to Sections 1471 through 1474 of the Code after the
Restatement Effective Date.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

74



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due

 

75



--------------------------------------------------------------------------------

under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans) and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

76



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. (a) The Borrower may from time to time elect to
increase the total 2023 Dollar Tranche Commitments or the total 2023
Multicurrency Tranche Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as the aggregate amount of such increases and all such
Incremental Term Loans does not exceed an amount such that, after giving effect
(including on a Pro Forma Basis) to any such increase in the Revolving
Commitments of any Class (or in the Revolving Commitment of any Lender) or
tranche of Incremental Term Loans (assuming that any such incremental Revolving
Commitments and/or such Incremental Term Loans are drawn in full), the Senior
Leverage Ratio is (x) prior to the Microsemi Acquisition Closing Date, equal to
or less than 2.50 to 1.00 and (y) on or after the Microsemi Acquisition Closing
Date, equal to or less than (A) 4.75 to 1.00 if such Incremental Term Loan is
made on the Microsemi Acquisition Closing Date or prior to the first anniversary
of the Microsemi Acquisition Closing Date, (B) 4.25 to 1.00 if such Incremental
Term Loan is made on or following the first anniversary of the Microsemi
Acquisition Closing Date but prior to the second anniversary of the Closing Date
and (C) 3.75 to 1.00 if such Incremental Term Loan is made on or after the
second anniversary of the Microsemi Acquisition Closing Date; provided that, at
the option of the Borrower, in connection with any Acquisition-Related
Incremental Term Loans (as defined below) and to

 

77



--------------------------------------------------------------------------------

the extent the Lenders participating in such Acquisition-Related Incremental
Term Loans agree, the compliance with such maximum permitted Senior Leverage
Ratio shall be tested at the time of the execution of the applicable Limited
Conditionality Acquisition Agreement (as defined below) (after giving Pro Forma
Effect to such Limited Conditionality Acquisition, the incurrence of such
Acquisition-Related Incremental Term Loans and the application of the proceeds
thereof); provided that to the extent compliance with such maximum permitted
Senior Leverage Ratio is tested at the time of the execution of such Limited
Conditionality Acquisition Agreement, then from such time of execution and prior
to the earlier of the date on which such Limited Conditionality Acquisition is
consummated or the date on which such Limited Conditionality Acquisition is
terminated or expires, any calculation of any ratio, test or basket availability
in Article VI (other than for purposes of calculation of any of the covenants
contained in Section 6.11) shall be calculated (and shall be required to be
satisfied) as if such Limited Conditionality Acquisition (and the incurrence of
such applicable Acquisition-Related Incremental Term Loans) (x) had been
consummated as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto and (y) had not been consummated.

(b)    The Borrower may arrange for any such increase or tranche pursuant to
this Section 2.20 to be provided by one or more Lenders (each Lender so agreeing
to an increase in its 2023 Dollar Tranche Commitment or 2023 Multicurrency
Tranche Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other institutional investors or entities (each such new bank, financial
institution or other investor or entity, an “Augmenting Lender”; provided that
no Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments of the applicable Class, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments of the
applicable Class, as the case may be; provided that (i) each Augmenting Lender,
shall be subject to the approval of the Borrower and the Administrative Agent
and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments or any Incremental Term Loan pursuant to this
Section 2.20. Increases and new Revolving Commitments and Incremental Term Loans
created pursuant to this Section 2.20 shall become effective on the date agreed
by the Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.

(c)    Notwithstanding the foregoing, no increase in the Revolving Commitments
of any Class (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this Section 2.20 unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.11 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Term Loan Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase; provided that, with respect to any Incremental Term
Loans incurred for the purpose of financing an acquisition permitted by this
Agreement for which the Borrower has determined, in good faith, that limited
conditionality is reasonably necessary (any such acquisition, a “Limited
Conditionality Acquisition”) (and such Incremental Term Loans,
“Acquisition-Related Incremental Term Loans”), (x) clause (i)(A) of this
sentence shall be deemed to have been satisfied so long as (1) as of the date of
execution of the definitive acquisition documentation in respect of a Limited
Conditionality Acquisition (a “Limited Conditionality Acquisition Agreement”) by
the parties thereto, no Default or

 

78



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing or would result from
entry into such documentation, (2) as of the date of the borrowing of such
Acquisition-Related Incremental Term Loans, no Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII is in existence immediately before or
after giving effect (including on a Pro Forma Basis) to such borrowing and to
any concurrent transactions and any substantially concurrent use of proceeds
thereof, (3) the representations and warranties set forth in Article III shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of the date of execution of the applicable
Limited Conditionality Acquisition Agreement by the parties thereto, except to
the extent any such representation and warranty specifically refers to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such earlier date and (4) as of the date of the
borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) immediately prior to, and after giving effect to, the incurrence of
such Acquisition-Related Incremental Term Loans, except to the extent any such
representation and warranty specifically refers to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of such earlier date and (y) clause (i)(B) of this sentence shall
be deemed to have been satisfied so long as the Borrower shall be in compliance
(on a Pro Forma Basis) with the covenants contained in Section 6.11 as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto.

(d)    On the effective date of any increase in the Revolving Commitments of any
Class or any Incremental Term Loans being made, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders of such Class, as being required
in order to cause, after giving effect to such increase and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of such Class of all the Lenders to equal its
Applicable Percentage of such Class, as applicable, of such outstanding
Revolving Loans of such Class, and (ii) except in the case of any Incremental
Term Loans, the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans of such Class as of the date of any increase in the
Revolving Commitments of such Class (with such reborrowing to consist of the
Types of Revolving Loans of such Class, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.

(e)    The Incremental Term Loans (i) shall rank pari passu in right of payment
and security with the Revolving Loans, any Initial Term Loans and any other
Loans hereunder, (ii) shall not mature earlier than the Initial Term Loan
Maturity Date (but may have amortization prior to such date), (iii) shall have a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of the Initial Term Loans or other Term Loans then outstanding
hereunder with the longest remaining Weighted Average Life to Maturity,
(iv) shall have the same collateral and guarantees from the same Loan Parties as
the Revolving Loans and Initial Term Loans hereunder and shall otherwise be pari
passu in right of payment and security with the such facilities, (v) shall have
interest rates and

 

79



--------------------------------------------------------------------------------

amortization schedule (subject to clause (i) and (ii) above) as determined by
the Borrower and the lenders thereunder; provided that with respect to any
Incremental Term Loans incurred on or prior to the 6 month anniversary of the
Microsemi Acquisition Closing Date, the All-In Yield applicable to any
Incremental Term Loans (determined, including with respect to the LIBO Rate or
ABR, at the time such Incremental Term Loans are incurred) will not be more than
50 basis points higher than the corresponding All-In Yield for the Initial Term
Loans (determined, including with respect to the LIBO Rate or ABR, at the time
the Incremental Term Loans are incurred), unless the interest rate margins with
respect to the Initial Term Loans are increased by an amount equal to the
difference between the All-In Yield with respect to the Incremental Term Loans
and the corresponding All-In Yield on the Initial Term Loans minus 50 basis
points (this clause (v), the “MFN Condition”), (vi) may participate on a pro
rata basis or less than a pro rata basis in any mandatory prepayments of Term
Loans hereunder, as specified in the applicable Incremental Term Loan Amendment
and (vi) shall otherwise be on terms and pursuant to documentation to be
determined by the Borrower and the lenders thereunder, provided that (a) except
to the extent permitted by clause (ii), (iii), (v) or (vi) above, to the extent
such terms are not materially consistent with the terms in respect of the
Initial Term Loans, they shall be no more restrictive, when taken as a whole,
than those in respect of the Initial Term Loans (except for (a) covenants or
other provisions applicable only to periods after the Initial Term Loan Maturity
Date and (b) covenants or other provisions that are also added for the benefit
of any Initial Term Loans; provided that only the consent of the Administrative
Agent shall be required to add such covenants or provisions to this Agreement or
any other Loan Document, as applicable) and (b) to the extent such documentation
is not materially consistent with the documentation in respect of the Initial
Term Loans, it shall be reasonably satisfactory to the Administrative Agent.

(f)    Incremental Term Loans may be made hereunder pursuant to an amendment to
or an amendment and restatement (including pursuant to an amendment attaching
the form of amended and restated credit agreement) of this Agreement (each such
amendment or amendment and restatement, an “Incremental Term Loan Amendment”)
and, as appropriate, the other Loan Documents, executed by the Borrower, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, each Subsidiary Guarantor party thereto,
if any, and the Administrative Agent, as applicable, without the consent of any
other Lenders; provided that, notwithstanding anything to the contrary herein,
any such Augmenting Lender or Increasing Lender executing an Incremental Term
Loan Amendment shall not be required to execute a supplement in the form of
Exhibit C or Exhibit D, as applicable. In addition to the matters set forth in
clauses (A)-(E) of the proviso in clause (e) above, the Incremental Term Loan
Amendment may, without the consent of any Lenders (other than the Lenders
providing such Incremental Term Loans), effect such other amendments and/or
amendments and restatements to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section 2.20, and the Administrative
Agent is authorized to receive and deliver such agreements, documents and
instruments as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20.

(g)    Nothing contained in this Section 2.20 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time. No Lender
shall be committed to increase its Revolving Commitment and/or to provide any
portion of any Incremental Term Loans in respect of any exercise by the Borrower
pursuant to this Section 2.20 without the consent of such Lender.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest

 

80



--------------------------------------------------------------------------------

extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and (b);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders, Required Revolving Lenders
or a Majority in Interest of any Class of Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Event of Default has occurred and is continuing, (1) all or
any part of the Swingline Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Multicurrency Tranche
Lenders (the “Non-Defaulting Multicurrency Tranche Lenders”) in accordance with
their respective Multicurrency Tranche Percentages (after giving effect to the
reallocation provisions of Section 2.05(c)) but only to the extent the (A) the
sum of all Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche
Revolving Credit Exposures does not exceed the total of all Non-Defaulting
Multicurrency Tranche Lenders’ Multicurrency Tranche Commitments and (B) each
Non-Defaulting Multicurrency Tranche Lender’s Multicurrency Tranche Revolving
Credit Exposure does not exceed such Non-Defaulting Multicurrency Tranche
Lender’s Multicurrency Tranche Commitment; (2) all or any part of the Dollar
Tranche LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders that are Dollar Tranche Lenders (the “Non-Defaulting
Dollar Tranche Lenders”) in accordance with their respective Dollar Tranche
Percentages (after giving effect to

 

81



--------------------------------------------------------------------------------

the reallocation provisions of Section 2.06(d)) but only to the extent (A) the
sum of all Non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Revolving
Credit Exposures does not exceed the total of all Non-Defaulting Dollar Tranche
Lenders’ Dollar Tranche Commitments and (B) each Non-Defaulting Dollar Tranche
Lender’s Dollar Tranche Revolving Credit Exposure does not exceed such
Non-Defaulting Dollar Tranche Lender’s Dollar Tranche Commitment; and (3) all or
any part of the Multicurrency Tranche LC Exposure of such Defaulting Lender
shall be reallocated among the Non-Defaulting Multicurrency Tranche Lenders in
accordance with their respective Multicurrency Tranche Percentages (after giving
effect to the reallocation provisions of Section 2.06(d)) but only to the extent
(A) the sum of all Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency
Tranche Revolving Credit Exposures does not exceed the total of all
Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche Commitments
and (B) each Non-Defaulting Multicurrency Tranche Lender’s Multicurrency Tranche
Revolving Credit Exposure does not exceed such Non-Defaulting Multicurrency
Tranche Lender’s Multicurrency Tranche Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages (after giving effect to the
reallocation provisions of Sections 2.05(c) and 2.06(d)); and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

82



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the Restatement Effective Date and for so long as
such event shall continue or (ii) the Swingline Lender or the Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of the other Lenders
(other than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

SECTION 2.23. Replacement Facilities.

(a)    The Borrower may, subject to the terms hereof, at any time or from time
to time after the Microsemi Acquisition Closing Date, enter into an amendment (a
“Refinancing Amendment”) to effect a refinancing or replacement of all or any
portion of the Term Loans. Each such refinancing or replacement may, at the
Borrower’s option, be in the form of one or more series of senior secured loans
or notes (each of which may be secured by the Collateral on a pari passu or
junior basis to the Obligations), or with one or more series of unsecured loans
or notes (collectively, the “Replacement Financing”); provided that (i) the
aggregate principal amount of such Replacement Financing shall not exceed the
aggregate principal amount of such refinanced facilities, plus accrued interest,
expenses, fees and premiums, plus amounts permitted to be incurred as
Incremental Term Loans (and for the avoidance of doubt any Replacement Financing
incurred in the form of Incremental Term Loans shall not reduce availability
under the Incremental Term Loans under Section 2.20), (ii) any Replacement
Financing (1) that is secured does not mature prior to, or have a Weighted
Average Life to Maturity shorter than, the loans or commitments being refinanced
and (2) that is unsecured does not mature prior to the maturity date of the
loans or commitments being refinanced and the terms of such Indebtedness do not
provide for any mandatory redemption (other than customary amortization
payments, mandatory and voluntary prepayment provisions, customary asset sale,
event of loss, fundamental change, or change of control mandatory offers to
purchase or mandatory prepayment provisions and customary acceleration rights
after an event of default) prior to the maturity date of the loans or notes
being refinanced, (iii) any Replacement Financing in the form of pari passu
first lien, syndicated term loans issued on or prior to the 6 month anniversary
of the Microsemi Acquisition Closing Date shall be subject to the MFN Condition
as if it were an Incremental Term Loan, (iv) to the extent such Replacement
Financing is secured, it shall be secured only by the Collateral and on a pari
passu or junior basis with the Collateral, (vi) to the extent such Replacement
Financing is secured, the parties to such Replacement Financing (or their
authorized agent) and the Administrative Agent shall, as applicable, enter into
(a) in the case of Replacement

 

83



--------------------------------------------------------------------------------

Financing secured on a junior lien basis, an intercreditor agreement reasonably
satisfactory to the Administrative Agent or (b) in the case if Replacement
Financing secured on a pari passu basis, an intercreditor agreement
substantially in the form of the Intercreditor Agreement, (vii) the obligors in
respect of any Replacement Financing shall be Loan Parties, (viii) the net cash
proceeds thereof shall be applied substantially simultaneously with the
incurrence thereof to permanently repay the loans or commitments being
refinanced, (ix) to the extent the terms of the Replacement Financing (other
than fees, pricing and optional prepayment or optional redemption terms) are not
consistent in all material respects with the terms of the Term Loans being
replaced, they shall be no more restrictive, when taken as a whole, than those
under such replaced Term Loans (except for (a) covenants or other provisions
applicable only to periods after the latest final maturity date of all then
outstanding Term Loans and (b) covenants or other provisions that are also added
for the benefit of any Initial Term Loans; provided that only the consent of the
Administrative Agent shall be required to add such covenants or provisions to
this Agreement or any other Loan Document), (x) no Lender is obligated to
participate as a lender or commitment party in such Replacement Financing and
(xi) Replacement Financing in the form of notes or of junior lien or unsecured
loans shall be documented separately from the Loan Documentation on
documentation agreed between the Borrower and the party or parties providing
such Replacement Financing.

(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative Agent
in connection with any Replacement Financing consisting of Loans implemented
pursuant to the Loan Documentation, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Term Loan Effective Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement (including Section 9.02), the Borrower and the
Administrative Agent may enter into amendments to the Loan Documentation without
the consent of any other parties hereto to effect the provisions of this
Section 2.23, including without limitation, amendments to this Agreement to
permit any Replacement Financing under the terms of the Loan Documents.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and the
other Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 to the Disclosure Letter identifies each Subsidiary as
of the Term Loan Effective Date, noting whether such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law or shares held by nominees on behalf of the
Borrower or any Subsidiary as required by law), a description of each class
issued and outstanding. All of the outstanding shares of capital stock and other
equity interests of each Material Subsidiary are validly issued and outstanding
and fully paid and

 

84



--------------------------------------------------------------------------------

nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 to the Disclosure Letter as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens, other than Liens created under the
Collateral Documents. There are no outstanding commitments or other obligations
of any Material Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of any Material Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions on the part of such Loan Parties and, if
required, actions by equity holders of such Loan Parties. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority by any Loan Party, except such as have
been obtained or made and are in full force and effect or as may be required in
connection with any Pledge Agreement and except for filings necessary to perfect
Liens created pursuant to the Collateral Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Loan Party or any order of any Governmental
Authority binding on any Loan Party, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Loan Party, other than Liens created under the Collateral
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity (in the case of clause (i) only) and
cash flows (i) as of and for the fiscal year ended March 31, 2017 reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended December 31, 2017,
certified by one of its Financial Officers (which certification is included in
the exhibits to the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended December 31, 2017). Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since March 31, 2017, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

85



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries owns or is licensed to use all
Intellectual Property material to its business, and, to the Borrower’s
knowledge, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened in writing that
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters, except to the
extent such violations, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. All material payments due
from the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including, without limitation, the Office of Foreign
Assets Control, Department of Treasury) applicable to it or its property
(including, without limitation, the “Act” defined in Section 9.13) and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

86



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. When taken together with the Borrower’s filings with
the SEC, the Borrower has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the written reports, financial statements, certificates or other written
information (other than general market or economic data) furnished by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken together with the Borrower’s filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that forecasts and projections are subject to contingencies and
no insurance can be given that any forecast or projection will be realized).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and (i) when
financing statements or other filings in appropriate form with respect to the
applicable Loan Parties are filed in the appropriate offices in the appropriate
jurisdictions and (ii) upon Administrative Agent taking such other actions to
perfect its security interest in the Collateral as contemplated by the Security
Agreement, such Liens constitute perfected and continuing Liens on the
Collateral to the extent such Liens may be perfected by taking the actions
contemplated by the foregoing clauses (i) and (ii), securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a) Liens
permitted by Section 6.02, to the extent any such Liens permitted by
Section 6.02 would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.16. Sanctions Laws and Regulations; Anti-Corruption. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations, and the Borrower, its Subsidiaries and

 

87



--------------------------------------------------------------------------------

their respective officers and directors and to the knowledge of the Borrower,
their employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions Laws and Regulations in all material respects. None of the
Borrower, any Subsidiary, or to the Borrower’s knowledge any of its directors,
officers, brokers or other agents acting or benefiting in any capacity in
connection with this Agreement, or any of the Borrower’s Affiliates is a
Designated Person. No Loan or the use of proceeds by Borrower of any Loan will
violate Anti-Corruption Laws or applicable Sanctions Laws and Regulations.

SECTION 3.17. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement and the Initial Term Commitments
hereunder shall become effective subject to the satisfaction of each of the
following conditions as of the date hereof (the “Term Loan Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, each Initial Term Lender and the Administrative Agent either a
counterpart of this Agreement signed on behalf of such party or written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received from the Borrower and each
other Loan Party party thereto, a counterpart of the Security Agreement and the
Subsidiary Guaranty signed on behalf of such party.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Term Loan
Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel and covering such matters relating to the Loan Parties,
the Loan Documents and this Agreement as the Administrative Agent shall have
reasonably requested. The Borrower hereby requests such counsel to deliver such
opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel have reasonably requested relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E to this
Agreement.

(e) The Administrative Agent shall have received (i) for the account of each
Revolving Lender party hereto that delivers its executed signature page to this
Agreement by no later than the date and time specified by the Administrative
Agent, a consent fee in an amount equal to the amount previously disclosed to
the Lenders and (ii) payment of the Administrative Agent’s and its affiliates’
fees and reasonable out-of-pocket expenses (including reasonable out-of-pocket
fees and expenses of counsel for the Administrative Agent) in connection with
this Agreement and the other Loan Documents to the extent invoices therefor have
been provided to the Borrower at least one Business Day prior to the Term Loan
Effective Date.

 

88



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received, at least 5 days prior to the
Restatement Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, in each case,
requested at least 10 days prior to the Term Loan Effective Date.

Upon the occurrence of the Term Loan Effective Date, the Administrative Agent
shall notify the Borrower and the Lenders of the Term Loan Effective Date, and
such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing made on the Microsemi
Acquisition Closing Date), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; except, in each case, to the extent any such
representation or warranty specifically refers to an earlier date, in which case
it shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Microsemi Acquisition Loans. The obligation of each Lender to make
a Microsemi Acquisition Loan on the Microsemi Acquisition Closing Date is
subject solely to the satisfaction of the Microsemi Acquisition Conditions.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic

 

89



--------------------------------------------------------------------------------

extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not later than May 31 of each year, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Borrower and its Subsidiaries
for each quarter of such fiscal year of the Borrower in form reasonably
satisfactory to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission; and

 

90



--------------------------------------------------------------------------------

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
(or any successor thereto); provided that the Borrower shall upon request
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies or links to access such documents) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and Intellectual Property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in each case where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The
Borrower will furnish to the Administrative Agent, upon the reasonable request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained, and shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the tangible personal property and assets insurance policies of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent as lender loss payee,
and (y) to all general liability and other liability policies of the Borrower
and the Subsidiary Guarantors naming the Administrative Agent an additional
insured. In the event the Borrower or any of its Subsidiaries at any time or
times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects and
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested (but not more than once per fiscal year unless an
Event of Default exists). The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.
Notwithstanding the foregoing, neither the Borrower nor its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of, any document, book, record or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or their representatives is then prohibited by applicable law or any
agreement binding on Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations.

 

92



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes (including
working capital, Permitted Acquisitions, capital expenditures, repurchases of
stock and repayments of Indebtedness, in each case to the extent permitted under
this Agreement), of the Borrower and its Subsidiaries. In addition, the proceeds
of the Microsemi Acquisition Loans will be used to fund, in whole or in part,
the Microsemi Acquisition, to refinance indebtedness of Microsemi and to pay
fees and expenses incurred in connection with the Microsemi Acquisition and the
financing thereof pursuant to this Agreement and the Senior Notes. No part of
the proceeds of any Loan (including, for the avoidance of doubt, the Microsemi
Acquisition Loans) will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Domestic Subsidiary” or otherwise, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Material Domestic Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such joinders to the Subsidiary
Guaranty and the Security Agreement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
(provided, that it is understood and agreed that no Affected Domestic Subsidiary
shall be required to become a Subsidiary Guarantor pursuant to this Section).

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, and
including the Applicable Pledged Equity but excluding the Excluded Assets) to be
subject to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations in accordance
with the terms and conditions of this Agreement and the Collateral Documents,
subject in any case to Liens permitted by Section 6.02 and any limitations set
forth in this Agreement or the relevant Collateral Documents. As used herein,
“Applicable Pledged Equity” means 100% of the issued and outstanding Equity
Interests of each Domestic Pledge Subsidiary and 65% of the voting Equity
Interests of each Foreign Pledge Subsidiary.

(c) As promptly as possible but in any event within 45 (forty-five) days after
Restatement Effective Date (or such later date as may be agreed upon by the
Administrative Agent), the Borrower will cause, and the applicable Loan Party or
Loan Parties to cause, 65% of the voting Equity Interests of Microchip
Technology Malta Limited to be subject to a first priority, perfected Liens in
favor of the Administrative Agent (or its appointed designee or sub-agent) for
the benefit of the Secured Parties to secure the Obligations, by entering into a
Pledge Agreement under the laws of the Republic of Ireland that is reasonably
satisfactory to the Administrative Agent.

(d) Without limiting the foregoing but subject to the limitations set forth in
this Agreement and the Collateral Documents, the Borrower will, and will cause
each other Loan Party to,

 

93



--------------------------------------------------------------------------------

execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower.

(e) Notwithstanding the foregoing in this Section 5.09 or anything to the
contrary in any Collateral Document, the Administrative Agent shall not require
the Borrower or any other Loan Party or any of their respective Affiliates
(i) to obtain or deliver any landlord waivers, estoppels, collateral access
agreements or any similar documents or instruments, (ii) to take any action with
respect to any property (whether now owned or hereafter acquired) located
outside of the United States, and no Loan Party shall be required to enter into
any collateral documentation governed by or required by the laws of any
jurisdiction outside the United States in order to create or perfect any
security interest in any such property, whether or not located in any
jurisdiction outside of the United States (provided that, this clause (ii) shall
not apply to pledge documentation entered into by a Loan Party prior to
February 8, 2017 or pursuant to Section 5.09(c) in respect of the pledge of
Equity Interests in any Foreign Pledge Subsidiary), (iii) to enter into any
control agreements or other control arrangements, (iv) to take actions to
perfect a security interest in respect of letter of credit rights to the extent
not perfected by the filing of a Form UCC-1 financing statement, (v) to take any
actions with respect to fixtures, (vi) to take actions to perfect a security
interest in any Collateral if the cost, burden, difficulty or consequence of
granting or perfecting a security interest therein outweighs the benefit of the
security afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (vii) to take any action under the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), or (viii) to take any actions to perfect a security interest in a motor
vehicle other than the filing of a Form UCC-1 financing statement.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or otherwise become subject to
cash collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations (including Replacement Facilities in respect thereof subject
to Section 2.23);

(b) Indebtedness existing on the Term Loan Effective Date (or, in the case of
any revolving credit facility, available to be drawn) and set forth in
Schedule 6.01 to the Disclosure Letter and extensions, refinancings, renewals
and replacements of any such Indebtedness with Indebtedness of a similar type
that does not increase the outstanding principal amount thereof (or, in the case
of any revolving credit facility, does not increase the maximum principal amount
available to be drawn thereunder), except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements;

 

94



--------------------------------------------------------------------------------

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);

(d) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $150,000,000 at any time outstanding;

(f) Indebtedness as an account party in respect of trade or standby letters of
credit, bank guarantees or bankers’ acceptances;

(g) Indebtedness secured by a Lien on any asset of the Borrower or any
Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g) shall not in the aggregate exceed
$60,000,000 at any time;

(h) unsecured Indebtedness in an aggregate principal amount not exceeding
$200,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Loan Parties permitted by
this clause (h) shall not exceed $150,000,000 at any time outstanding;

(i) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification, adjustment of purchase price, earn-out payments,
earnest money or similar obligations in connection with any Permitted
Acquisitions, dispositions permitted by Section 6.03 or other uses provided for
in clause (d) of the definition of Permitted Encumbrances;

(j) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;

(k) Indebtedness arising in connection with customary treasury or cash
management services and from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds, in each
case in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days after its incurrence;

(l) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

 

95



--------------------------------------------------------------------------------

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
incurred in the ordinary course of business;

(n) customary indemnification obligations pursuant to factoring or similar
arrangements permitted pursuant to Section 6.03(viii);

(o) Indebtedness of any Person that becomes a Subsidiary after the Restatement
Effective Date pursuant to a Permitted Acquisition; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

(p) Indebtedness consisting of obligations under repurchase agreements;

(q) [reserved]; and

(r) Indebtedness under any indenture, document, agreement or instrument
evidencing or entered into in connection with the Senior Notes, including any
Guarantee of the foregoing; provided that the aggregate principal amount at any
time outstanding of the Senior Notes shall not exceed $2,000,000,000.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances and Liens created under the Loan Documents (including
Replacement Facilities in respect thereof subject to Section 2.23);

(b) any Lien on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary existing on the Term Loan Effective Date and set forth in
Schedule 6.02 to the Disclosure Letter; provided that (i) such Lien shall not
apply to any other property or asset (other than any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Term Loan Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus any accrued and unpaid interest and premium payable by the
terms of such obligations thereon and other reasonable amounts paid, and fees
and expenses reasonably incurred, in connection with such extensions, renewals,
refinancings or replacements);

(c) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of any Person that becomes a
Subsidiary after the Restatement Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets (other than any additions, accessions, parts, improvements
and attachments thereto and the proceeds thereof) of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of

 

96



--------------------------------------------------------------------------------

such acquisition or the date such Person becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus any accrued and unpaid interest and
premium payable by the terms of such obligations thereon and other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
extensions, renewals, refinancing or replacements);

(d) Liens on fixed or capital assets (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01 or incurred by the Borrower, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets (other than
any additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) of the Borrower or any Subsidiary;

(e) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;

(f) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

(g) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement;

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor;

(j) Liens securing any overdraft and related liabilities arising from treasury,
depository or cash management services or automated clearing house transfers of
funds;

(k) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

(l) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the State of New York
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction), in each case covering only the items being
collected upon;

 

97



--------------------------------------------------------------------------------

(n) Liens arising from precautionary Uniform Commercial Code filings or similar
filings relating to operating leases;

(o) assignments of the right to receive income effected as part of the sale of a
Subsidiary or a business unit that is otherwise permitted pursuant to
Section 6.03;

(p) Liens securing obligations permitted under Section 6.01(p) (or any
Indebtedness of the Borrower consisting of obligations described in
Section 6.01(p)); provided that such liens shall apply to such investments
against which such obligations are incurred, together with the income and
proceeds thereof;

(q) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments
relating to such property or assets;

(r) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $80,000,000; and

(s) Liens securing Indebtedness and other obligations arising under any
indenture, document, agreement or instrument evidencing or enter into in
connection with any Senior Notes, including any Guarantee of the foregoing
(including Liens in connection with the escrow of proceeds thereof); provided
that (A) any such Indebtedness shall be permitted by Section 6.01(r), and
(B) any such Liens (other than Liens in connection with the escrow of proceeds
of the Senior Notes pending the application of such proceeds) shall be subject
to the Intercreditor Agreement.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, rights or property (including Intellectual
Property) (including pursuant to a Sale and Leaseback Transaction), or any of
the Equity Interests of any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) (A) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party or in which such surviving entity
becomes a Loan Party (provided that any such merger involving the Borrower must
result in the Borrower as the surviving entity), and (B) any Subsidiary that is
not a Loan Party may merge or consolidate with or into any other Subsidiary that
is not a Loan Party;

(iii) (A) any Loan Party may sell, transfer, lease or otherwise dispose of its
assets to any other Loan Party and (B) any Subsidiary that is not a Loan Party
may sell, transfer, lease or otherwise dispose of its assets to any Loan Party
or another Subsidiary that is not a Loan Party and (C) any Loan Party may sell,
transfer, lease or otherwise dispose of its assets to a Subsidiary that is not a
Loan Party in the ordinary course of business and at fair market value (as
reasonably determined by the Borrower) or in an aggregate amount not to exceed
$80,000,000 in any fiscal year of the Borrower;

 

98



--------------------------------------------------------------------------------

(iv) the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) (1) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business and (2) dispose of
obsolete or worn out property, including involuntary loss, damage or destruction
of property, (C) enter into licenses of Intellectual Property in the ordinary
course of business (including, intercompany licensing of Intellectual Property
between the Borrower and any Subsidiary and between Subsidiaries in connection
with cost-sharing arrangements, distribution, marketing, make-sell or other
similar arrangements) and (D) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this
clause (D) (1) does not exceed $150,000,000 during any fiscal year of the
Borrower and (2) does not exceed an aggregate amount of $450,000,000 from and
after the Restatement Effective Date;

(v) (A) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (B) any Subsidiary that is a Loan Party may liquidate or dissolve to
facilitate internal reorganizations;

(vi) the Borrower and its Subsidiaries may consummate Permitted Acquisitions;

(vii) the Borrower and its Subsidiaries may consummate Sale and Leaseback
Transactions that are otherwise permitted by Section 6.01(e) and
Section 6.02(d);

(viii) the sale or discount, in each case without recourse, of account
receivables, including factoring and similar transactions, in each case arising
in the ordinary course of business shall be permitted but only in connection
with the compromise or collection thereof (including through factoring and
similar transactions);

(ix) to the extent constituting a transfer or disposition, (A) the making of any
Investment permitted pursuant to Section 6.04 or any Restricted Payment
permitted pursuant to Section 6.07 and (B) the creation, incurrence or
assumption of any Lien permitted under Section 6.02 shall be permitted;

(x) the use, transfer or disposition of cash or Permitted Investments in a
manner that is not prohibited by the terms of this Agreement shall be permitted;

(xi) the Borrower and its applicable Subsidiaries may transfer to any Subsidiary
any property acquired pursuant to a Permitted Acquisition to facilitate internal
reorganizations;

(xii) the abandonment or other disposition of immaterial Intellectual Property
or rights therein (including allowing any registrations or applications for
registrations of any Intellectual Property or rights therein to lapse or go
abandoned) shall be permitted;

(xiii) the surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business shall be permitted;

(xiv) the unwinding, settlement or termination of any Swap Agreement permitted
under Section 6.05 shall be permitted;

 

99



--------------------------------------------------------------------------------

(xv) with respect to Intellectual Property acquired pursuant to the Microsemi
Acquisition, any sales, transfers, licenses or other dispositions by any Loan
Party to the Borrower or its Subsidiaries of rights in respect of such
Intellectual Property outside of North America and South America shall be
permitted, provided that such sales, transfers, licenses and dispositions are
made to facilitate (1) internal corporate reorganizations, (2) tax structuring
strategies, and/or (3) Intellectual Property protection or exploitation
strategies and, in each case, not in connection with the incurrence by the
Borrower or any Subsidiary of Indebtedness and, to the extent determined by the
Borrower in its business judgment, with preference given to structures where the
legal title of such Intellectual Property remains with a Loan Party;

(xvi) sales, transfers or other dispositions of assets acquired pursuant to a
Permitted Acquisition (including the Microsemi Acquisition) that in the judgment
of the Borrower’s management are not necessary or desirable to carry out the
Borrower’s business plans shall be permitted, to the extent binding agreements
or letters of intent providing for such sales, transfers or other dispositions
are entered into within 12 months (or 24 months in the case of the Microsemi
Acquisition) after the acquisition of such assets;

(xvii) sales, transfers or other dispositions of assets acquired required by any
Governmental Authority pursuant to the terms of the Microsemi Acquisition
Agreement shall be permitted.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year for GAAP purposes from the basis in effect on the Restatement
Effective Date; provided, that any Subsidiary acquired after the Restatement
Effective Date may change its fiscal year for GAAP purposes to correspond with
the Borrower’s fiscal year.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned (other than directors’ qualifying shares as
required by law or shares held by nominees on behalf of the Borrower or any
Subsidiary as required by law) Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Indebtedness of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (each,
an “Investment”), except:

(a) Investments constituting Permitted Investments at the time made and
Investments existing as of the Term Loan Effective Date and set forth in
Schedule 6.04 to the Disclosure Letter and any Investments to be made pursuant
to existing written commitments and set forth in Schedule 6.04 to the Disclosure
Letter;

(b) Permitted Acquisitions, including the formation of any Subsidiary in
connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loans;

 

100



--------------------------------------------------------------------------------

(c) investments by the Borrower and its Subsidiaries existing on the Term Loan
Effective Date in the Equity Interests of its Subsidiaries;

(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount equal to 10% of the Borrower’s
Consolidated Total Assets (determined as of the most recently ended fiscal
quarter of the Borrower prior to each investment, loan or advance made pursuant
to this clause (d), with such determination to remain in effect until the next
such investment, loan or advance) in investments, loans or advances or capital
contributions may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties);

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of obligations not constituting Indebtedness;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges of
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, endorsements for collection
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss or in connection
with a bankruptcy or reorganization;

(g) Investments arising out of the receipt of non-cash consideration for any
disposition permitted by Section 6.03 and any Investments that consist of or
result from any merger or consolidation permitted by Section 6.03;

(h) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

(i) Investments arising under any Swap Agreement permitted pursuant to
Section 6.05;

(j) to the extent constituting Investments, pledges and deposits permitted
pursuant to clauses (c) and (d) of the definition of Permitted Encumbrances;

(k) Investments of any Person that becomes a Subsidiary after the Restatement
Effective Date, provided that (i) such Investments exist at the time that such
Person becomes a Subsidiary and (ii) such Investments were not made in
anticipation of such Person becoming a Subsidiary;

(l) Investments received in connection with a sale, transfer or other
disposition permitted by Section 6.03(a)(xv); and

(m) any other investment, loan or advance (other than acquisitions) so long as
the aggregate outstanding amount of all such investments, loans and advances
does not exceed 10% of the Borrower’s Consolidated Total Assets (determined as
of the most recently ended fiscal quarter of the Borrower prior to each
investment, loan or advance made pursuant to this clause (m), which such
determination to remain in effect until the next such investment, loan or
advance).

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or

 

101



--------------------------------------------------------------------------------

mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary and
(c) the Borrower may enter into, and perform its obligations under, Permitted
Call Spread Swap Agreements.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned (other than
directors’ qualifying shares as required by law or shares held by nominees on
behalf of the Borrower or any Subsidiary as required by law) Subsidiaries not
involving any other Affiliate that is not a Subsidiary, (c) any Restricted
Payment permitted by Section 6.07 or Investment permitted by Section 6.04, (d)
indemnification arrangements and employee agreements, compensation arrangements
(including equity-based compensation and reasonable and customary fees paid to
directors) with and reimbursement of expenses of, in each case, current or
former employees, officers and directors, (e) extraordinary retention, bonus or
similar arrangements approved by the Borrower’s board of directors (or a
committee thereof), (f) transactions listed on Schedule 6.06 to the Disclosure
Schedule, (g) the issuance of Equity Interests of the Borrower to any Person,
(h) advances to officers, directors and employees of the Borrower and its
Subsidiaries permitted by Section 6.04(h), and (i) severance arrangements
entered into in the ordinary course of business.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends or make
distributions ratably with respect to their Equity Interests, (c) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management, employees or other eligible service
providers of the Borrower and its Subsidiaries, (d) the Borrower may distribute
rights pursuant to a stockholder rights plan or redeem such rights, provided
that such redemption is in accordance with the terms of such stockholder rights
plan, (e) the Borrower may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issuance of its Equity Interests, (f) the Borrower may repurchase
fractional shares of its Equity Interests arising out of stock dividends, splits
or combinations, business combinations or conversions of convertible securities,
(g) the Borrower may make Restricted Payments in connection with the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans, (h) the Borrower or any Subsidiary may receive
or accept the return to the Borrower or any Subsidiary of Equity Interests of
the Borrower or any Subsidiary constituting a portion of the purchase price
consideration in settlement of indemnification claims, (i) the Borrower or any
Subsidiary may make cash payments in lieu of fractional shares in connection
with the conversion of any Equity Interests or make cash settlement payments
upon the exercise of warrants to purchase its Equity Interest or “net share
settle” warrants, (j) payments or distributions to dissenting stockholders
pursuant to applicable law, (k) the Borrower may enter into, exercise its rights
and perform its obligations under Permitted Call Spread Swap Agreements, (l) on
and following the Microsemi Acquisition Closing Date, the Borrower may declare
and pay dividends in respect of its Equity Interests in an aggregate amount not
to exceed in any fiscal quarter the greater of (i) $100,000,000 and (ii) 5.0% of
Consolidated EBITDA calculated based on the latest financial statements
delivered pursuant to Section 5.01, and (n) the Borrower and its Subsidiaries
may make any other

 

102



--------------------------------------------------------------------------------

Restricted Payment so long as, prior to making such Restricted Payment and after
giving effect (including giving effect on a Pro Forma Basis) thereto (i) no
Default or Event of Default has occurred and is continuing and (ii) the Senior
Leverage Ratio (x) prior to the Microsemi Acquisition Closing Date is less than
or equal to 2.75 to 1.00 or (y) on or after the Microsemi Acquisition Closing
Date is less than or equal to 3.00 to 1.00.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is, or the assets that are, to be sold and such sale is permitted hereunder,
(iii) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to Permitted Qualifying Indebtedness, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness (or other secured obligations) permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness (or obligations, as the case may be), (v) the
foregoing shall not apply to customary provisions in leases, licenses and other
contracts restricting the assignment, subletting or encumbrance thereof,
(vi) the foregoing shall not apply to restrictions and conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of any Subsidiary existing prior to the consummation of a
Permitted Acquisition in which such Subsidiary was acquired (and not created in
contemplation of such Permitted Acquisition), (vii) the foregoing shall not
apply to contractual encumbrances or restrictions in effect as of the Term Loan
Effective Date and set forth on Schedule 6.08 to the Disclosure Letter (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (vii) the foregoing
shall not apply to customary provisions in joint ventures agreements (and other
similar agreements) (provided that such provisions apply only to such joint
venture and to Equity Interests in such joint venture), (viii) the foregoing
shall not apply to customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Subsidiary, so long as the Borrower has determined in good faith that such net
worth provisions could not reasonably be expected to impair the ability of the
Borrower and the Subsidiaries to meet their ongoing obligations under the Loan
Documents, (ix) the foregoing shall not apply to restrictions on cash or other
deposits imposed by customers of the Borrower or any Subsidiary under contracts
entered into in the ordinary course of business, (x) the foregoing shall not
apply to restrictions under any arrangement with any Governmental Authority
imposed on any Foreign Subsidiary in connection with governmental grants,
financial aid, tax holidays or similar benefits or economic interests and
(xi) the foregoing shall not apply to prohibitions, restrictions or conditions
set forth in any indenture, agreement, document or instrument evidencing or
entered into in connection with any Senior Notes permitted by Section 6.01(r).

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance voluntarily defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents, unless at the time of such
payment, defeasance, purchase, redemption, retirement or acquisition, both
immediately prior to and after giving effect (including giving effect on a Pro
Forma Basis) thereto, (i) no Default or Event of Default has occurred

 

103



--------------------------------------------------------------------------------

and is continuing and (ii) the Senior Leverage Ratio is (x) prior to the
Microsemi Acquisition Closing Date is less than or equal to 2.75 to 1.00 or
(y) on or after the Microsemi Acquisition Closing Date is less than or equal to
3.00 to 1.00. Furthermore, the Borrower will not, and will not permit any
Subsidiary to, amend the Subordinated Indebtedness Documents where such
amendment, modification or supplement provides for the following or which has
any of the following effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness evidenced by Convertible Debt Securities.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, consummate any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $100,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.

SECTION 6.11. Financial Covenants.

(a) Maximum Total Leverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower will not permit the ratio (the “Total Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after December 31, 2017, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated

 

104



--------------------------------------------------------------------------------

basis, to be greater than (x) for any such period ended prior to the Microsemi
Acquisition Closing Date, 5.00 to 1.00 and (y) for any such period ended on or
after the Microsemi Acquisition Closing Date, (A) 6.75 to 1.00 for any such
period ended on or after the Microsemi Acquisition Closing Date to (but
excluding) the first anniversary of the Microsemi Acquisition Closing Date, (B)
6.25 to 1.00 for any such period ended on or after the first anniversary of the
Microsemi Acquisition Closing Date to (but excluding) the second anniversary of
the Microsemi Acquisition Closing Date and (C) 5.75 to 1.00 for any such period
ended on or after the second anniversary of the Microsemi Acquisition Closing
Date; provided that, for purposes of calculating the Total Leverage Ratio, any
outstanding principal amount (up to, but not in excess of, $700,000,000 in the
aggregate) in respect of the Junior Convertible Notes shall be excluded from
such calculation. Notwithstanding the foregoing, for any period ended prior to
the Microsemi Acquisition Closing Date, the Borrower shall be permitted to allow
the maximum Total Leverage Ratio permitted under this Section 6.11(a) to be
increased (i) to 5.50 to 1.00 for a period of four consecutive fiscal quarters
in connection with a Permitted Acquisition occurring during the first of such
four consecutive fiscal quarters (such fiscal quarters, the “Specified
Quarters”) and (ii) to 5.25 to 1.00 for a period of the three consecutive fiscal
quarters immediately following the Specified Quarters (such period of seven
consecutive fiscal quarters, the “Adjusted Covenant Period”), in each case if
the aggregate consideration paid or to be paid (whether in cash, stock or a
combination thereof) in respect of such acquisition exceeds $200,000,000 (and in
respect of which the Borrower shall provide notice at any time at or prior to
the closing of such Permitted Acquisition in writing to the Administrative Agent
(for distribution to the Lenders) of such increase and a transaction description
of such acquisition (regarding the name of the Person or summary description of
the assets being acquired and the approximate purchase price)), so long as the
Borrower is in compliance on a Pro Forma Basis with the maximum Total Leverage
Ratio of 5.50 to 1.00 on the closing date of such acquisition (calculated as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available but giving effect (including giving effect on
a Pro Forma Basis) to such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms)); provided that it is
understood and agreed that (w) during any Adjusted Covenant Period, the Borrower
may, by written notice to the Administrative Agent (which notice shall be
irrevocable), elect to terminate such Adjusted Covenant Period prior to the
expiration of the seven consecutive fiscal quarter period originally comprising
such Adjusted Covenant Period and in such case the maximum Total Leverage Ratio
permitted under this Section 6.11(a) shall revert to 5.00 to 1.00 for the fiscal
quarter identified by the Borrower in such written notice and such Adjusted
Covenant Period shall be deemed to have ended immediately following the end of
the last day of the fiscal quarter immediately preceding such identified fiscal
quarter, (x) the Borrower may not elect a new Adjusted Covenant Period for at
least one fiscal quarter following the end of an Adjusted Covenant Period
(regardless of whether an Adjusted Covenant Period has ended due to seven
consecutive fiscal quarters having elapsed or by operation of the immediately
preceding clause (x) of this proviso), (y) at the end of an Adjusted Covenant
Period, the maximum Total Leverage Ratio permitted under this Section 6.11(a)
shall revert to 5.00 to 1.00 as of the end of such Adjusted Covenant Period and
thereafter until another Adjusted Covenant Period (if any) is elected pursuant
to the terms and conditions described above, and (z) the Borrower may elect an
Adjusted Covenant Period not more than one time from and after February 8, 2017.

(b) Minimum Interest Coverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower will not permit the ratio (the “Interest
Coverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after December 31, 2017, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense paid or payable in cash (including without limitation, any
Consolidated Interest Expense in respect of the Junior Convertible Notes), in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Borrower and its Subsidiaries
on a consolidated basis, to be less than (x) 3.50 to 1.00 for any period ended
prior to the Microsemi Acquisition Closing Date or (y) 3.25 to 1.00 for any
period ended on or after the Microsemi Acquisition Closing Date.

 

105



--------------------------------------------------------------------------------

(c) Maximum Senior Leverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower will not permit the ratio (the “Senior Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after December 31, 2017, of (i) Consolidated Senior Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than (x) 3.50 to 1.00
for any period ended prior to the Microsemi Acquisition Closing Date or (y) for
any period ended on or after the Microsemi Acquisition Closing Date (A) 4.75 to
1.00 for any such period ended from (and including) the Microsemi Acquisition
Closing Date to (but excluding) the first anniversary of the Microsemi
Acquisition Closing Date, (B) 4.25 to 1.00 for any such period ended on or after
the first anniversary of the Microsemi Acquisition Closing Date to (but
excluding) the second anniversary of the Microsemi Acquisition Closing Date and
(C) 3.75 to 1.00 for any such period ended on or after the second anniversary of
the Microsemi Acquisition Closing Date.

The provisions of this Section 6.11 are for the benefit of the Revolving Lenders
only and the Required Revolving Lenders may amend, waive, or otherwise modify
this Section 6.11 or the defined terms used in this Section 6.11 (solely in
respect of the use of such defined terms in this Section 6.11) or waive any
Default or Event of Default resulting from a breach of this Section 6.11 without
the consent of any Lenders other than the Required Revolving Lenders in
accordance with the provisions of Section 9.02(c).

SECTION 6.12. Sanctions Laws and Regulations.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) to fund any activities or business of or with any
Designated Person, or in any Sanctioned Country or (iii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or Sanctioned Countries.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

 

106



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any written report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI; provided that Borrower’s failure to
observe or perform any covenant, condition or agreement contained in
Section 6.11 (a “Financial Covenant Event of Default”) shall not in and of
itself constitute an Event of Default for purposes of any Term Loan unless and
until the Required Revolving Lenders have terminated the Revolving Commitments
or declared the Revolving Loans (if any) to be immediately due and payable as a
result of such Financial Covenant Event of Default (and such declaration has not
been rescinded on or before such date);

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security or any Senior Notes
pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (z) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to

 

107



--------------------------------------------------------------------------------

the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by a creditworthy insurer that
has not denied coverage) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor holding a
judgment in excess of $100,000,000 to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected (to the extent perfection is required under the terms of the Loan
Documents) first priority security interest, subject to Liens permitted by
Section 6.02, in any material portion of the Collateral purported to be covered
thereby, except as permitted by the terms of any Loan Document;

then,

(A) in every such event other than (i) an event with respect to the Borrower
described in clause (h) or (i) of this Article or (ii) a Financial Covenant
Event of Default, and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower to the extent permitted by applicable law;

 

108



--------------------------------------------------------------------------------

(B) in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and

(C) in case of a Financial Covenant Event of Default and at any time thereafter
during continuance of such event, the Required Revolving Lenders may take either
or both of the following actions, at the same or different times: (i) terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Revolving Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; provided, however, that
the Required Revolving Lenders may not take such actions if either (i) the
Revolving Loans have been repaid in full (other than contingent indemnification
and reimbursement obligations for which no claim has been made), no Letters of
Credit are outstanding or unreimbursed (except to the extent the Borrower has
cash collateralized such Letters of Credit in accordance with Section 2.06(j))
and the Revolving Commitments have been terminated or (ii) the Financial
Covenant Event of Default has been waived by the Required Revolving Lenders. At
such time as the Required Revolving Lenders have terminated the Revolving
Commitments or declared the Revolving Loans (if any) to be immediately due and
payable as a result of such Financial Covenant Event of Default (and such
declaration has not been rescinded on or before such date) pursuant to this
clause (C), the Majority in Interest of the Term Loans may request the
Administrative Agent to declare the Term Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and the Issuing Bank from the Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, sixth, to the
payment of any other Obligation due to the Administrative Agent or any Lender by
the Borrower, and seventh, to the Borrower or to whomever shall be legally
entitled thereto. Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

 

109



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan Documents
(including, for the avoidance of doubt, the Intercreditor Agreement or any other
intercreditor agreement with respect to this Agreement and/or any indenture,
document, instrument or agreement evidencing or entered into in connection with
any Senior Notes), and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided,
however, that the Administrative Agent shall not be required to take any action
that (i) the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or any Related Parties of any of the foregoing that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation

 

110



--------------------------------------------------------------------------------

made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vi) the creation, perfection or priority of Liens on
the Collateral or the existence of the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any Exchange
Rate.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor,
subject to the Borrower’s approval (not to be unreasonably withheld or delayed;
provided that no such approval shall be required if an Event of Default has
occurred and is continuing). If no successor shall have (i) been so appointed by
the Required Lenders (and approved by the Borrower) and (ii) accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

111



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of the credit facilities evidenced by this Agreement or any
amendment thereof or any other Lender and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
arranger of the credit facilities evidenced by this Agreement or any amendment
thereof or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders or other Persons, if any, identified in this Agreement as a
Co-Syndication Agent, Co-Documentation Agent, Joint Bookrunner or Joint Lead
Arranger shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders or such other Persons shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders and such other Persons in their respective
capacities as Co-Syndication Agents, Co-Documentation Agents, Joint Bookrunners
or Joint Lead Arrangers, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party (including,
for the avoidance of doubt, the Intercreditor Agreement or any other
intercreditor agreement with respect to this Agreement and/or any Senior Notes)
and to take all action contemplated by such documents. Each Lender agrees that
no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any

 

112



--------------------------------------------------------------------------------

Lien granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to

 

113



--------------------------------------------------------------------------------

bankruptcy, insolvency, preference, liquidation or similar laws of general
application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Pledge Agreement which is created in favor of any Secured Party or transferred
to any Secured Party due to its accessory nature (Akzessorietät), in each case
in its own name and for the account of the Secured Parties. Each Lender (on
behalf of itself and its affiliated Secured Parties) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Pledge Agreement, accept as its agent in its name and on
its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Pledge Agreement and to release on behalf of any
such Lender or Secured Party any such Pledge Agreement and any pledge created
under any such Pledge Agreement in accordance with the provisions herein and/or
the provisions in any such Pledge Agreement.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code,

 

114



--------------------------------------------------------------------------------

or any similar laws in any other jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (other than any Pledged Equity)
(i) upon the termination of all the Commitments, and payment and satisfaction in
full in cash of all Obligations (other than obligations under any Swap Agreement
or Banking Services Agreement, in each case not due and payable, and other
obligations expressly stated to survive such payment or termination),
(ii) constituting property being sold or disposed by any Loan Party in
compliance with the terms of this Agreement (and the Administrative Agent has
received an officer’s certificate of the Borrower certifying as to the same), or
property being sold or disposed of by any Loan Party pursuant to any effective
written consent to the release of such Lien on such Collateral pursuant to this
Agreement, or (iii) as required to effect any sale or other disposition of such
Collateral in connection

 

115



--------------------------------------------------------------------------------

with any exercise of remedies of the Administrative Agent and the Lenders
pursuant to Article VII. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. It is understood and agreed
that, except as provided in this paragraph or in any Collateral Document, no
agreement entered into pursuant to Section 9.02(b) shall release all or
substantially all of the Collateral without the written consent of each Lender.
In addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Administrative Agent, at
its option and in its discretion, (i) to subordinate any Lien on any assets
granted to or held by the Administrative Agent under any Loan Document (other
than any Pledged Equity) to the holder of any Lien on such property that is
permitted by Section 6.02(d) or (ii) in the event that the Borrower shall have
advised the Administrative Agent that, notwithstanding the use by the Borrower
of commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 2355 West Chandler Boulevard, Chandler, Arizona
85224, Attention of J. Eric Bjornholt, CFO (Telecopy No. (480) 792-4133;
Telephone No. (480) 792-7804), with a copy to (in the case of a notice of
Default) Wilson Sonsini Goodrich & Rosati, P.C., 900 South Capital of Texas
Highway, Las Cimas IV, Fifth Floor, Austin, Texas 78746, Attention of J. Robert
Suffoletta, Jr., Esq. (Telecopy No. (512) 338-5499; Telephone No. (512)
338-5400);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7,
Chicago, Illinois 60603, Attention of April Yebd (Telecopy No. (888) 490-5665;
jpm.agency.servicing.1@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360; Loan_and_Agency_London@jpmorgan.com),
and in each case with a copy to JPMorgan Chase Bank, N.A., 560 Mission Street,
San Francisco, California 94105 Attention of Caitlin Stewart (Telecopy No. (415)
367-4725; caitlin.r.stewart@jpmorgan.com);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Stacy Slaton
(Telecopy No. (312) 385-7107; stacy.l.slaton@jpmchase.com and
Chicago.LC.Agency.Closing.Team@jpmorgan.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Teresita Siao
(Telecopy No. (888) 292-9533; jpm.agency.servicing.4@jpmchase.com); and

 

116



--------------------------------------------------------------------------------

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including,

 

117



--------------------------------------------------------------------------------

without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, Section 2.23 with respect to Replacement Facilities or
Section 2.14(b) with respect to an alternate rate of interest, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby; provided
that the establishment of an alternate rate of interest pursuant to
Section 2.14(b) shall not constitute a reduction in the rate of interest,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or the percentage with
respect to any Class of Lenders in the definition of the term “Majority in
Interest” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 or 2.23 to be parties to an Incremental Term Loan
Amendment or Replacement Financing, Incremental Term Loans and Replacement
Financing may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Term Loan Effective Date), (vi) release all or substantially all
of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty other than in accordance with the Loan Documents, without the written
consent of each Lender, (vii) except as provided in clause (d) of this Section
or in any Collateral Document, release

 

118



--------------------------------------------------------------------------------

all or substantially all of the Collateral without the written consent of each
Lender or (viii) amend or otherwise modify any provision of the Loan Documents
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of any Class differently than those
holdings Loans of any other Class, without the consent of the Majority in
Interest of each affected Class (it being understood that the Required Lenders
may waive, in whole or in part, any prepayment of Loans hereunder so long as the
application, as between Classes, of any portion of such prepayment that is still
required to be made is not altered); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, (i) this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Loan Parties party to
each relevant Loan Document (x) to add one or more credit facilities (in
addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment and Replacement Financing pursuant to Section 2.23) to this Agreement
and to permit extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Loans, Incremental Term Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders and
(ii) only the consent of the Required Revolving Lenders shall be necessary to
amend, waive or modify the terms and provisions of Section 6.11, the
antepenultimate paragraph of Article VII (and related definitions as used
therein, but not as used in other Sections of this Agreement), any conditions to
the Borrowing of any Revolving Loans, and the definition of “Required Revolving
Lender,” and no such amendment, waiver or modification of any such terms or
provisions (and related definitions as used in such Sections, but not as used in
other Sections of this Agreement) shall be permitted without the consent of the
Required Revolving Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment or termination), (ii) constituting property being sold or disposed of if
the Borrower certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
or (iii) as required to effect any sale or other disposition of such Collateral
in connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is

 

119



--------------------------------------------------------------------------------

necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.11(b), 2.15 and 2.17, and (2) an amount, if any, equal
to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to cure any ambiguity,
omission, mistake, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and the Lenders shall have received, at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment or (ii) to implement the “market flex” provisions set
forth in the Arranger Fee Letter (as defined in the Commitment Letter).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel (and one local counsel in
each applicable jurisdiction) for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties

 

120



--------------------------------------------------------------------------------

hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability of the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Indemnitee or (ii) a material
breach in bad faith by such Indemnitee of its express contractual obligations
under the Loan Documents pursuant to a claim made by the Borrower. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender, and
each Related Party of any of the foregoing Persons, under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent and its Related Parties, and each Revolving Lender severally agrees to pay
to the Issuing Bank and its Related Parties or the Swingline Lender and its
Related Parties, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and after giving effect to the reallocation provisions of
Sections 2.05(c) and 2.06(d)) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective

 

121



--------------------------------------------------------------------------------

successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$500,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

122



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
a Parent of a Defaulting Lender, (c) the Borrower, any of its Subsidiaries or
any of its Affiliates, or (d) a company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the

 

123



--------------------------------------------------------------------------------

assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

124



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything in this Agreement to the contrary, any Term Lender
may, at any time, assign all or a portion of its Term Loans on a non-pro rata
basis to the Borrower or any Subsidiary through (x) Dutch Auctions open to all
Term Lenders of a particular Class on a pro rata basis or (y) open market
purchases, in each case subject to the following limitations:

(i) the Borrower and each applicable Subsidiary shall either (x) represent and
warrant as of the date of any such assignment or purchase, that it does not have
any material non-public information with respect to the Borrower and its
Subsidiaries or any of their respective securities that has not been disclosed
to the assigning Term Loan Lender (unless such assigning Term Lender does not
wish to receive material non-public information with respect to the Borrower or
the Subsidiaries or any of their respective securities) prior to such date or
(y) disclose that it cannot make the representation and warranty described in
clause (x);

(ii) immediately upon the effectiveness of such assignment or purchase of Term
Loans from a Term Lender to the Borrower or any Subsidiary, such Term Loans
shall automatically and permanently be cancelled and shall thereafter no longer
be outstanding for any purpose hereunder;

(iii) the Borrower or such Subsidiary shall not use the proceeds of a Revolving
Loan for any such assignment; and

(iv) no Event of Default shall have occurred and be continuing at the time of
such assignment or purchase.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall

 

125



--------------------------------------------------------------------------------

constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective on the Term Loan Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided however, that (i) the interpretation of the
definition of “Microsemi Material Adverse Effect” (and whether or not a
Microsemi Material Adverse Effect has occurred), (ii) the determination of the
accuracy of any Microsemi Acquisition Agreement representation and whether as a
result of any inaccuracy thereof the Borrower or any of its Affiliates has the
right to terminate its or their obligations under the Microsemi Acquisition
Agreement or to decline to consummate the Microsemi Acquisition and (iii) the
determination of whether the Microsemi Acquisition has been consummated in
accordance with the terms of the Microsemi Acquisition Agreement and, in any
case, claims or disputes arising out of any such interpretation or determination
or any aspect thereof, in each case, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its rules
of conflict of laws that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

126



--------------------------------------------------------------------------------

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) on a “need to
know” basis to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) to the extent reasonably
determined by the Administrative Agent, the Issuing Bank and the Lenders to be
necessary under the circumstances, in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from or
on behalf of the Borrower or any of its Subsidiaries relating to their business,
other than any such

 

127



--------------------------------------------------------------------------------

information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries (including, without limitation, any Information received
from representatives of the Borrower) and other than information pertaining to
this Agreement routinely provided by arrangers to industry trade publications,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the Original
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

128



--------------------------------------------------------------------------------

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in Pledged Equity which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Pledged Equity, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Pledged Equity to the Administrative Agent
or otherwise deal with such Pledged Equity in accordance with the Administrative
Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ

 

129



--------------------------------------------------------------------------------

from those of the Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Release of Collateral (other than Pledged Equity).

(a)    The Liens granted to the Administrative Agent by the Loan Parties shall
automatically terminate on Collateral (other than Pledged Equity) upon any sale
or other disposition by any Loan Party of such Collateral in compliance with the
terms of this Agreement, or upon the sale or other disposition by any Loan Party
of such property pursuant to any effective written consent to the release of the
Lien on such Collateral pursuant to this Agreement. Upon delivery by the
Borrower to the Administrative Agent of an officer’s certificate certifying that
such sale or disposition was made in compliance with the terms of this Agreement
or pursuant to such written consent to release (and the Administrative Agent may
rely conclusively on such certificate without further inquiry), the
Administrative Agent shall execute and deliver to the applicable Loan Party at
such Loan Party’s expense and without recourse or warranty, all UCC termination
statements, releases and similar documents that the Borrower or such Loan Party
shall reasonably request to evidence such release.

(b)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Liens granted to the
Administrative Agent by the Loan Parties on the Collateral (other

 

130



--------------------------------------------------------------------------------

than the Pledged Equity) shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person, and the Administrative
Agent shall (without notice to, or vote or consent of, any Lender or any
Affiliate of a Lender party to a Swap Agreement or Banking Services Agreement)
shall execute and deliver to the Loan Parties at the Loan Parties’ expense and
without recourse or warranty, all UCC termination statements, releases and
similar documents that any Loan Party shall reasonably request to evidence such
termination.

SECTION 9.20. Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, solely for the benefit of, the Administrative Agent, the Lead Arrangers
and the Bookrunners and their respective Affiliates (the “Relevant Parties”),
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans, the Letter of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemptions are satisfied will continue to be satisfied, with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit, the Commitments and this
Agreement;

(iii)    such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letter of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letter of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied,
and the conditions of such exemption are satisfied and will continue to be
satisfied, with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letter of Credit, the
Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender

 

131



--------------------------------------------------------------------------------

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Relevant Parties, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that:

(i)    none of the Relevant Parties is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Loan Documents);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letter of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to any Relevant Party
for investment advice (as opposed to other services) in connection with the
Loans, the Letter of Credit, the Commitments or this Agreement.

(c)    Each of the Administrative Agent, the Lead Arrangers and the Bookrunners
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letter of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letter of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letter of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

132



--------------------------------------------------------------------------------

For purposes of this Section 9.20, the following definitions apply to each of
the capitalized terms below:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE X

Collection Allocation Mechanism

(a) On the CAM Exchange Date, (i) the Revolving Commitments shall automatically
and without further act be terminated as provided in Article VII, (ii) the
principal amount of each Revolving Loan and LC Disbursement denominated in a
Foreign Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that, in lieu of the interests of each Revolving
Lender in the particular Designated Obligations that it shall own as of such
date and immediately prior to the CAM Exchange, such Revolving Lender shall own
an interest equal to such Lender’s CAM Percentage in each Designated Obligation.
Each Revolving Lender, each Person acquiring a participation from any Revolving
Lender as contemplated by Section 9.04, and the Borrower hereby consents and
agrees to the CAM Exchange. The Borrower and the Revolving Lenders agree from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Revolving Lenders after giving effect to the CAM Exchange,
and each Revolving Lender agrees to surrender any promissory notes originally
received by it hereunder to the Administrative Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of the
Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Revolving
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below).

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank the Dollar equivalent of a participation in such
LC Disbursement in the amount of such Lender’s Applicable Percentage (after
giving effect to the reallocation provisions of Section 2.06(d)) of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Revolving Lenders shall automatically and without
further act be deemed to have made reciprocal

 

133



--------------------------------------------------------------------------------

purchases of interests in the Designated Obligations such that each Revolving
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Designated Obligations and (iii) in the event distributions shall have been
made in accordance with paragraph (b) above, the Revolving Lenders shall make
such payments to one another in Dollars as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each LC Disbursement been outstanding immediately prior to the CAM Exchange.
Each such redetermination shall be binding on each of the Revolving Lenders and
their successors and assigns in respect of the Designated Obligations held by
such Persons and shall be conclusive absent manifest error.

(d) Nothing in this Article shall prohibit the assignment by any Revolving
Lender of interests in some but not all of the Designated Obligations held by it
after giving effect to the CAM Exchange; provided, that in connection with any
such assignment such Lender and its assignee shall enter into an agreement
setting forth their reciprocal rights and obligations in the event of a
redetermination of the CAM Percentages as provided in the immediately preceding
paragraph (c).

****

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED, as the Borrower By:  

/s/ J. Eric Bjornholt

  Name:   J. Eric Bjornholt   Title:   Vice President and Chief Financial
Officer

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and individually as Initial Term Lender

By  

/s/ Caitlin Stewart

  Name:   Caitlin Stewart   Title:   Executive Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms of procedures with
respect to Dutch Auctions pursuant to and in accordance with the terms and
conditions of Section 9.04(e) of the Credit Agreement to which this Schedule
1.01 is attached. It is not intended to be a definitive list of all of the terms
and conditions of a Dutch Auction and all such terms and conditions shall be set
forth in the applicable auction procedures documentation set for each Dutch
Auction (the “Offer Documents”). None of the Administrative Agent (the “Auction
Manager”) or any of its Affiliates makes any recommendation pursuant to the
Offer Documents as to whether or not any Lender should sell by assignment any of
its Term Loans pursuant to the Offer Documents (including, for the avoidance of
doubt, by participating in the Dutch Auction as a Lender) or whether or not the
Borrower or any Subsidiary should purchase by assignment any Term Loans from any
Lender pursuant to any Dutch Auction. Each Lender should make its own decision
as to whether to sell by assignment any of its Term Loans and, if so, the
principal amount of and price to be sought for such Term Loans. In addition,
each Lender should consult its own attorney, business advisor or tax advisor as
to legal, business, tax and related matters concerning any Dutch Auction and the
Offer Documents. Capitalized terms not otherwise defined in this Schedule 1.01
have the meanings assigned to them in the Credit Agreement.

Summary. The Borrower and any Subsidiary may purchase (by assignment) Term Loans
on a by conducting one or more Dutch Auctions open to all Term Lenders of the
applicable Class on a pro rata basis pursuant to the procedures described
herein; provided that no more than one Dutch Auction may be ongoing at any one
time.

Notice Procedures. In connection with each Dutch Auction, the Borrower or the
applicable Subsidiary (as applicable, the “Offeror”) will provide notification
to the Auction Manager (for distribution to the applicable Lenders) of the Term
Loans that will be the subject of the Dutch Auction by delivering to the Auction
Manager a written notice (an “Auction Notice”). Each Auction Notice shall
contain (i) the maximum principal amount of Term Loans the Offeror is willing to
purchase (by assignment) in the Dutch Auction (the “Auction Amount”), which
shall be no less than $5,000,000 or an integral multiple of $1,000,000 in excess
of thereof, (ii) the range of discounts to par (the “Discount Range”), expressed
as a range of prices per $1,000, at which the Offeror would be willing to
purchase Term Loans in the Dutch Auction and (iii) the date on which the Dutch
Auction will conclude, on which date Return Bids (as defined below) will be due
at the time provided in the Auction Notice (such time, the “Expiration Time”),
as such date and time may be extended upon notice by the Offeror to the Auction
Manager prior to the then applicable Expiration Time, provided however that only
one extension per offer shall be permitted. A Dutch Auction shall be regarded as
a “Failed Auction” in the event that either (x) the Offeror withdraws such Dutch
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids having been received. In the event of a Failed Auction,
the Offeror shall not be permitted to deliver a new Auction Notice prior to the
date occurring five (5) Business Days after such withdrawal or Expiration Date,
as the case may be. The Auction Manager will deliver a copy of the Offer
Documents to each Lender promptly following completion thereof.

Reply Procedures. In connection with any Dutch Auction, each Lender holding Term
Loans that are the subject of such Dutch Auction wishing to participate in such
Dutch Auction shall, prior to the Expiration Time, provide the Auction Manager
with a notice of participation (the “Return Bid”, to be included in the Offer
Documents) which shall specify (i) a discount to par that must be expressed as a



--------------------------------------------------------------------------------

price per $1,000 of Term Loans (the “Reply Price”) within the Discount Range and
(ii) the principal amount of Term Loans, in an amount not less than $1,000,000,
that such Lender is willing to offer for sale at its Reply Price (the “Reply
Amount”); provided, that each Lender may submit a Reply Amount that is less than
the minimum amount and incremental amount requirements described above only if
the Reply Amount comprises the entire amount of the Term Loans held by such
Lender at such time. A Lender may only submit one Return Bid per Dutch Auction,
but each Return Bid may contain up to three component bids, each of which may
result in a separate Qualifying Bid (as defined below) and each of which will
not be contingent on any other component bid submitted by such Lender resulting
in a Qualifying Bid. In addition to the Return Bid, a participating Lender must
execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager and the
Administrative Agent (the “Auction Assignment and Acceptance”). The Offeror will
not purchase any Term Loans at a price that is outside of the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Dutch Auction within the Discount Range for the Dutch Auction that will allow
the Offeror to complete the Dutch Auction by purchasing the full Auction Amount
(or such lesser amount of Term Loans for which the Offeror has received
Qualifying Bids). Subject to “Proration Procedures” below, the Offeror shall
purchase (by assignment) Loans from each Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All principal amount of
Term Loans included in Qualifying Bids received at a Reply Price lower than the
Applicable Threshold Price will be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration. If a Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Lender offered in any such component bid
that constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Dutch Auction
equal to the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans purchased below the
Applicable Threshold Price), the Offeror shall purchase the Term Loans for which
the Qualifying Bids submitted were at the Applicable Threshold Price ratably
based on the respective principal amounts offered and in an aggregate amount up
to the amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Offeror onto each applicable Auction Assignment
and Acceptance received in connection with a Qualifying Bid. Upon written
request of the submitting Lender, the Auction Manager will promptly return any
Auction Assignment and Acceptance received in connection with a Return Bid that
is not a Qualifying Bid.



--------------------------------------------------------------------------------

Additional Procedures. Once initiated by an Auction Notice, the Offeror may only
withdraw a Dutch Auction by written notice to the Auction Manager so long as no
Qualifying Bids have been received by the Auction Manager. Furthermore, in
connection with any Dutch Auction, upon submission by a Lender of a Return Bid,
such Lender will not have withdrawal rights. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled. However, a Dutch Auction shall become void if
the Offeror fails to satisfy one or more of the conditions to the purchase of
Term Loans set forth in Section 9.04(e) of the Credit Agreement, as applicable,
or to otherwise comply with any of the provisions of such Section 9.04(e). The
purchase price for all Term Loans purchased in a Dutch Auction shall be paid in
cash by the Offeror directly to the respective assigning Lender on a settlement
date as determined by the Auction Manager in consultation with the Offeror
(which shall be no later than ten (10) Business Days after the final date Return
Bids are due), along with accrued and unpaid interest (if any) on the applicable
Term Loans up to the settlement date. The Offeror shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager in consultation with the Offeror, and their determination will be
conclusive, absent manifest error. The Auction Manager’s interpretation, in
consultation with the Offeror of the terms and conditions of the Offer Document
will be final and binding.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Subsidiaries or any
of their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article VIII of the Credit
Agreement to the same extent as if each reference therein to the “Administrative
Agent” were a reference to the Auction Manager, and the Administrative Agent
shall cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Dutch Auction.

This Schedule 1.01 shall not require the Borrower or any Subsidiary to initiate
any Dutch Auction, nor shall any Lender be obligated to participate in any Dutch
Auction.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

  2023 DOLLAR
TRANCHE
COMMITMENT     2023
MULTICURRENCY
TRANCHE
COMMITMENT     2020 DOLLAR
TRANCHE
COMMITMENT     2020
MULTICURRENCY
TRANCHE
COMMITMENT     INITIAL TERM
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

  $ 0   $ 200,000,000     $ 0   $ 0   $ 3,000,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

BANK OF AMERICA, N.A.

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

HSBC BANK USA, NATIONAL ASSOCIATION

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

BMO HARRIS BANK, N.A.

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

U.S. BANK NATIONAL ASSOCIATION

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

SUNTRUST BANK

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

FIFTH THIRD BANK

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

ROYAL BANK OF CANADA

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

DBS BANK LTD.

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

MIZUHO BANK, LTD.

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

BNP PARIBAS

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

THE BANK OF NOVA SCOTIA

  $ 0   $ 200,000,000     $ 0   $ 0   $ 0

BBVA COMPASS

  $ 0   $ 140,000,000     $ 0   $ 0   $ 0

CITIZENS BANK, N.A.

  $ 0   $ 115,000,000     $ 0   $ 0   $ 0

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

  $ 0   $ 115,000,000     $ 0   $ 0   $ 0

BRANCH BANKING AND TRUST COMPANY

  $ 0   $ 0   $ 0   $ 109,700,000     $ 0

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

  $ 0   $ 100,000,000     $ 0   $ 0   $ 0

SANTANDER BANK, N.A.

  $ 0   $ 100,000,000     $ 0   $ 0   $ 0

NATIONAL BANK OF ARIZONA

  $ 0   $ 0   $ 0   $ 60,000,000     $ 0

BOKF, NA D/B/A BANK OF ARIZONA

  $ 0   $ 55,000,000     $ 0   $ 0   $ 0

MIDFIRST BANK

  $ 50,000,000     $ 0   $ 0   $ 0   $ 0

THE NORTHERN TRUST COMPANY

  $ 0   $ 0   $ 0   $ 35,000,000     $ 0

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

  $ 0   $ 0   $ 30,000,000     $ 0   $ 0

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH

  $ 25,000,000     $ 0   $ 0   $ 0   $ 0

LAND BANK OF TAIWAN, NEW YORK BRANCH

  $ 20,000,000     $ 0   $ 0   $ 0   $ 0

TAIWAN BUSINESS BANK, LOS ANGELES BRANCH

  $ 20,000,000           $ 0

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

  $ 15,000,000     $ 0   $ 0   $ 0   $ 0

CHANG HWA COMMERCIAL BANK, LTD.

  $ 15,000,000     $ 0   $ 0   $ 0   $ 0

BANK OF TAIWAN, NEW YORK BRANCH

  $ 15,000,000     $ 0   $ 0   $ 0   $ 0

TAIWAN COOPERATIVE BANK

  $ 15,000,000     $ 0   $ 0   $ 0   $ 0

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

  $ 0   $ 0   $ 9,562,500     $ 0   $ 0

TOTAL

  $ 175,000,000     $ 3,425,000,000     $ 39,562,500     $ 204,700,000     $
3,000,000,000  



--------------------------------------------------------------------------------

Agreed Form

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                             2.    Assignee:  
                                               [and is an Affiliate/Approved
Fund of [identify Lender]1] 3.    Borrower(s):   Microchip Technology
Incorporated 4.    Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:   The
Amended and Restated Credit Agreement dated as of May 29, 2018, among Microchip
Technology Incorporated, the Lenders parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent, as may be amended, restated, supplemented or
otherwise modified from time to time

 

 

1  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans3      $                   $                                  % 
   $                   $                                  %     $               
   $                                  % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By  

                                                              

  Title: ASSIGNEE [NAME OF ASSIGNEE] By  

                                                              

  Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

By  

                                                              

  Title:

 

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Multicurrency Tranche Commitment”, “Term Loan Commitment”, etc.).

3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to:]4

 

MICROCHIP TECHNOLOGY INCORPORATED By  

                                                                   

  Title:

 

 

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) any requirements under applicable law for the Assignee to become
a lender under the Credit Agreement or to charge interest at the rate set forth
therein from time to time or (v) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any arranger or any other Lender, and
(v) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
arranger, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one

 

A-4



--------------------------------------------------------------------------------

instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic System or delivery of
an executed counterpart of a signature page of this Assignment and Assumption by
any Electronic Signature shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INTERCREDITOR AGREEMENT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of May 29, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Microchip
Technology Incorporated (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate amount of certain of the Revolving Commitments
and/or one or more tranches of Incremental Term Loans under the Credit Agreement
by requesting one or more Lenders to increase the amount of its applicable
Revolving Commitments and/or to participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its applicable
Revolving Commitment] [and] [participate in a tranche of Incremental Term Loans]
under the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its [2023 Multicurrency Tranche][2023 Dollar Tranche] Commitment increased
by $[        ], thereby making the aggregate amount of its total [2023
Multicurrency Tranche][2023 Dollar Tranche] Commitments equal to $[        ]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[        ] with respect thereto].

2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

  Name:   Title:

 

Accepted and agreed to as of the date first written above: MICROCHIP TECHNOLOGY
INCORPORATED By  

 

  Name:   Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of May 29, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Microchip Technology Incorporated (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [[2023 Multicurrency Tranche][2023 Dollar
Tranche] Commitment with respect to Revolving Loans of $[        ]] [and] [a
commitment with respect to Incremental Term Loans of $[        ]].

2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

 

D-1



--------------------------------------------------------------------------------

4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.1

5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

 

1  This representation and warranty is not required for Supplements entered into
on the Microsemi Acquisition Closing Date.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

  Name:   Title:

 

Accepted and agreed to as of the date first written above: MICROCHIP TECHNOLOGY
INCORPORATED By  

 

  Name:   Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

MICROCHIP TECHNOLOGY INCORPORATED

CREDIT FACILITIES

May 29, 2018

LIST OF CLOSING DOCUMENTS1

LOAN DOCUMENTS

Amended and Restated Credit Agreement by and among Microchip Technology
Incorporated, a Delaware corporation (the “Borrower”), the institutions parties
thereto as Lenders and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), dated as of May 29, 2018, by and among the Borrower, the institutions
from time to time parties thereto as Lenders and the Administrative Agent (the
“Restated Credit Agreement”).

SCHEDULES TO RESTATED CREDIT AGREEMENT

 

Schedule 1.01

   —    Auction Procedures

Schedule 2.01

   —    Commitments

EXHIBITS TO RESTATED CREDIT AGREEMENT

 

Exhibit A

   —    Form of Assignment and Assumption

Exhibit B

   —    Form of Intercreditor Agreement

Exhibit C

   —    Form of Increasing Lender Supplement

Exhibit D

   —    Form of Augmenting Lender Supplement

Exhibit E

   —    List of Closing Documents

Exhibit F

   —    Form of Subsidiary Guaranty

Exhibit G-1

   —    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2

   —    Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-3

   —    Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit G-4

   —    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)

Exhibit H-1

   —    Form of Borrowing Request

Exhibit H-2

   —    Form of Interest Election Request

Exhibit I

      Form of Security Agreement

 

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Restated Credit Agreement.
Items appearing in bold and italics shall be prepared and/or provided by the
Borrower and/or Borrower’s counsel.

 

E-1



--------------------------------------------------------------------------------

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Restated Credit
Agreement.

Amended and Restated Pledge and Security Agreement executed by the Borrower and
the Subsidiary Guarantors (collectively with the Borrower, the “Loan Parties”)
in favor of the Administrative Agent.

Amended and Restated Guaranty executed by the Subsidiary Guarantors in favor of
the Administrative Agent.

CORPORATE DOCUMENTS

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Restated Credit Agreement.

Good Standing Certificate for each Loan Party from the Secretary of State of the
jurisdiction of its organization.

OPINION

Opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan Parties.

CLOSING CERTIFICATES AND MISCELLANEOUS

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) the Microsemi Acquisition shall be
consummated in all material respects pursuant to the Microsemi Acquisition
Agreement, substantially concurrently with the funding of the Microsemi
Acquisition Loans, and no provision of the Microsemi Acquisition Agreement shall
have been amended or waived except to the extent permitted by clause (a) of the
definition of “Microsemi Acquisition Conditions”, (ii) since December 31, 2017,
there shall not have been or have occurred or there shall not exist any
Microsemi Material Adverse Effect, (iii) the representations and warranties set
forth in clause (f) of the definition of “Microsemi Acquisition Conditions”
shall be true and correct as of the Microsemi Acquisition Closing Date.

A solvency certificate signed by a Financial Officer of the Borrower in the form
attached to the Commitment Letter pursuant to clause (c) of the definition of
“Microsemi Acquisition Conditions”.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of May 29,
2018, by and among each of the undersigned (the “Initial Guarantors”) and along
with any additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in the form
attached hereto as Annex I (such additional Subsidiaries, together with the
Initial Guarantors, the “Guarantors”), in favor of the Administrative Agent, for
the ratable benefit of the Holders of Guaranteed Obligations (as defined below),
under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, Microchip Technology Incorporated, a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as lenders, and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), entered into that certain Amended and Restated Credit
Agreement dated as of May 18, 2018 (the “Existing Credit Agreement”);

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower and the
Guarantors entered into a General Reaffirmation Agreement, dated as of May 18,
2018 in favor of the Administrative Agent for the benefit of the lenders party
to the Existing Credit Agreement and the other parties referred to therein in
order to reaffirm the guarantees and remaining payment and performance
obligations under the Guaranty dated as of June 27, 2013 (as amended, restated,
supplemented, amended and restated or reaffirmed prior to the date hereof, the
“Existing Guaranty”);

WHEREAS, on the date hereof, the Borrower, certain banks and other financial
institutions parties thereto as lenders (the “Lenders”) and the Administrative
Agent amended and restated the Existing Credit Agreement pursuant to
Section 2.20 of the Existing Credit Agreement in order to, among other things,
(i) provide term loans in an aggregate principal amount of $3,000,000,000 and
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement and evidence the term loans as part of the Obligations (the “Credit
Agreement”);

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing
Guaranty as of the Term Loan Effective Date as follows:

Section 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 

F-1



--------------------------------------------------------------------------------

Section 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Holder of Guaranteed Obligations and the
Administrative Agent as of the date of this Guaranty (which representations and
warranties shall be deemed to have been renewed at the time of the making of any
Loan or issuance of any Letter of Credit) that:

(A)    It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation, organization or formation and has all
requisite corporate, partnership or limited liability company, as the case may
be, authority to conduct its business in each jurisdiction in which its business
is conducted, except to the extent that the failure to have such authority could
not reasonably be expected to have a Material Adverse Effect.

(B)    It (to the extent applicable) has the requisite power and corporate,
partnership or limited liability company, as the case may be, authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law or regulation or
its charter, by-laws or other organizational documents or violate or result in a
default under any indenture, material agreement or other material instrument
binding upon it or its assets, or give rise thereunder to require any payment to
be made by it, or (ii) result in the creation or imposition of any Lien on any
of its assets, other than Liens created under the Pledge Agreements (if
applicable). No consent or approval of, registration or filing with, or any
action by, any Governmental Authority is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty, except such as have been obtained or made and are in full force and
effect.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment, Letter of Credit (other than a Letter of Credit
that has become subject to cash collateralization or other arrangements
reasonably satisfactory to the Administrative Agent), Loan, interest or fees
outstanding under the Credit Agreement or any other amount payable under the
Credit Agreement or any other Guaranteed Obligations (as defined below) shall
remain unpaid, it will, and, if necessary, will enable the Borrower to, fully
comply with those covenants and agreements of the Borrower applicable to such
Guarantor set forth in the Credit Agreement.

Section 3.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit

 

F-2



--------------------------------------------------------------------------------

Agreement, (ii) any obligations of the Borrower to reimburse LC Disbursements
(“Reimbursement Obligations”), (iii) all obligations of the Borrower owing to
any Lender or any Affiliate of any Lender under any Swap Agreement or Banking
Services Agreement, (iv) all other amounts payable by the Borrower or any of its
Subsidiaries under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents and (v) the punctual and
faithful performance, keeping, observance, and fulfillment by the Borrower of
all of the agreements, conditions, covenants, and obligations of the Borrower
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations being referred to collectively as the “Holders of
Guaranteed Obligations”) (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor)). Notwithstanding the foregoing and for the avoidance of doubt, any
obligations arising from Permitted Call Spread Swap Agreements and all other
amounts payable under Permitted Call Spread Swap Agreements shall not constitute
Guaranteed Obligations. Upon (x) the failure by the Borrower or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
Notwithstanding any other provision of this Guaranty, the amount guaranteed by
each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Borrower or any of its Affiliates not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by such
Guarantor under this Guaranty on the date when it would have been due (but so
that the amount payable by each Guarantor under this indemnity will not exceed
the amount which it would have had to pay under this Guaranty if the amount
claimed had been recoverable on the basis of a guaranty).

Notwithstanding anything to the contrary in any Loan Document, the guarantee
provided by each of Microchip Technology LLC and Silicon Storage Technology LLC,
so long as each remains a Foreign Sub Holdco, shall be without recourse to
voting Equity Interests in excess of 65%, in the aggregate, of Microchip
Technology Malta Limited.

Section 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating

 

F-3



--------------------------------------------------------------------------------

thereto, or with respect to any obligation of any other guarantor of any of the
Guaranteed Obligations, whether (in any such case) by operation of law or
otherwise, or any failure or omission to enforce any right, power or remedy with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or with respect to any obligation of any other guarantor of
any of the Guaranteed Obligations;

(B)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(G)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H)    the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor
statute, the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters;

 

F-4



--------------------------------------------------------------------------------

(I)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

(J)    the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

(K)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

(L)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

Section 5.    Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than obligations under any
Swap Agreement or Banking Services Agreement, and other obligations expressly
stated to survive such payment or termination) shall have been paid in full in
cash and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired. If at any time any payment of the
principal of or interest on any Loan, any Reimbursement Obligation or any other
amount payable by the Borrower or any other party under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document
(including a payment effected through a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.

Section 6.    General Waivers; Additional Waivers.

(A)    General Waivers. Each of the Guarantors irrevocably waives to the extent
permitted by applicable law acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

F-5



--------------------------------------------------------------------------------

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives to the fullest extent permitted by law:

(i)    any right it may have to revoke this Guaranty as to future indebtedness
arising under the Loan Documents;

(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii)    its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives to the extent permitted by
applicable law any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and paid) of the other Guarantors or by reason of the
cessation from any cause whatsoever of the liability of the other Guarantors in
respect thereof;

(iv)    (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

F-6



--------------------------------------------------------------------------------

(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters, as now and hereafter in effect
(or any successor statute), to limit the amount of, or any collateral securing,
its claim against the Guarantors.

Section 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A)    Subordination of Subrogation. Until the Guaranteed Obligations (other
than obligations under any Swap Agreement or Banking Services Agreement, and
other obligations expressly stated to survive such payment) have been paid in
full in cash, the Guarantors (i) shall have no right of subrogation with respect
to such Guaranteed Obligations, (ii) waive to the extent permitted by applicable
law any right to enforce any remedy which the Holders of Guaranteed Obligations,
the Issuing Bank or the Administrative Agent now have or may hereafter have
against the Borrower, any endorser or any guarantor of all or any part of the
Guaranteed Obligations or any other Person, and (iii) waive to the extent
permitted by applicable law any benefit of, and any right to participate in, any
security or collateral given to the Holders of Guaranteed Obligations, the
Issuing Bank and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Holders of Guaranteed Obligations or the Issuing Bank. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
(other than obligations under any Swap Agreement or Banking Services Agreement,
and other obligations expressly stated to survive such payment) and (B) waives
to the extent permitted by applicable law any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
(other than obligations under any Swap Agreement or Banking Services Agreement,
and other obligations expressly stated to survive such payment) are paid in full
in cash. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).

(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, and other obligations expressly stated
to survive such payment); provided that, as long as no Event of Default has
occurred and is continuing, such Guarantor may receive payments of principal and
interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Holders of Guaranteed Obligations and the Administrative Agent in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations shall have been fully paid and
satisfied (in cash) (other than obligations under

 

F-7



--------------------------------------------------------------------------------

any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) and all financing arrangements
pursuant to any Loan Document have been terminated. If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations (other than obligations
under any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) shall have first been fully paid and
satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations (other than obligations under
any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) and the termination of all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Guaranteed Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Holders of Guaranteed Obligations have been
terminated, except as otherwise permitted by the Credit Agreement, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

Section 8.    Contribution with Respect to Guaranteed Obligations.

(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guaranteed Obligations (other than obligations
under any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) and termination of the Credit
Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

F-8



--------------------------------------------------------------------------------

(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full payment of the Guaranteed
Obligations in cash (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment) and the termination of the Credit Agreement.

Section 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

Section 10.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Section 9.01.

Section 11.    No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 12.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that, subject to the
terms of the Credit Agreement, no Guarantor shall have any right to assign its
rights or obligations hereunder without the consent of the Administrative Agent,
and any such assignment in violation of this Section 12 shall be null and void
(provided further that nothing contained in this Section shall prohibit or
otherwise restrict any merger, sale or other transfer permitted by Section 6.03
of the Credit Agreement); and in the event of an assignment of any amounts
payable under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

 

F-9



--------------------------------------------------------------------------------

Section 13.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

Section 14.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

Section 15.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

(A)    CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GUARANTOR
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN THE CITY OF NEW YORK.

(B)    WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TO THE EXTENT
PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER
AND FURTHER WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO
INTERPOSE ANY COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.

(C)    TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
TO THE EXTENT PERMITTED BY APPLICABLE LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY.

 

F-10



--------------------------------------------------------------------------------

Section 16.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

Section 17.    Taxes, Expenses of Enforcement, Etc.

(A)    Taxes.

(i)    Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. To the extent such withheld Taxes are
Indemnified Taxes, then the amount payable by the Guarantor shall be increased
as necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(ii)    In addition, such Guarantor making a payment hereunder or under any
promissory note or application for a Letter of Credit shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(iii)    As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv)    The Guarantors shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts payable under this Section 17(A)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 17(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 17(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 17(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v)    By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket

 

F-11



--------------------------------------------------------------------------------

expenses (including attorneys’ fees) paid or incurred by the Administrative
Agent or any other Holder of Guaranteed Obligations in connection with the
collection and enforcement of amounts due under the Loan Documents, including
without limitation this Guaranty.

Section 18.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates.

Section 19.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

Section 20.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

Section 21.    Merger. This Guaranty, together with the Loan Documents,
represents the final agreement of each of the Guarantors with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Guarantor
and any Holder of Guaranteed Obligations (including the Administrative Agent).

Section 22.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

Section 23.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified

 

F-12



--------------------------------------------------------------------------------

currency, be discharged only to the extent that on the Business Day following
receipt by any Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, of any sum adjudged to be so due in such other
currency such Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Holder of Guaranteed Obligations (including
the Administrative Agent), as the case may be, in the specified currency and
(b) amounts shared with other Holders of Guaranteed Obligations as a result of
allocations of such excess as a disproportionate payment to such other Holder of
Guaranteed Obligations under Section 2.18 of the Credit Agreement, such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, agrees, by accepting the benefits hereof, to remit such excess to such
Guarantor.

Section 24.    Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

Section 25.    Counterparts. This Guaranty may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Guaranty by the Guarantors by Electronic System or
delivery of an executed counterpart of a signature page of this Guaranty by any
Electronic Signature shall be effective as delivery of a manually executed
counterpart of this Guaranty.

Section 26.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 26 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 26 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 27.    California Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Guaranty, each
Guarantor represents, warrants, covenants and agrees as follows:

(a)    The obligations of such Guarantor under this Guaranty shall be performed
without demand by any Secured Party and shall be unconditional irrespective

 

F-13



--------------------------------------------------------------------------------

of the genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Agreements or Banking Services Agreements, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives to the extent
permitted by law any and all benefits and defenses under California Civil Code
Section 2810 and agrees that by doing so such Guarantor shall be liable even if
the Borrower or the relevant Subsidiary had no liability at the time of
execution of the applicable Loan Documents, Swap Agreements or Banking Services
Agreements, or thereafter ceases to be liable. Each Guarantor hereby waives to
the extent permitted by law any and all benefits and defenses under California
Civil Code Section 2809 and agrees that by doing so such Guarantor’s liability
may be larger in amount and more burdensome than that of the Borrower and/or the
relevant Subsidiary. Each Guarantor hereby waives to the extent permitted by law
the benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty and agrees
that such Guarantor’s obligations shall not be affected by any circumstances,
whether or not referred to in this Guaranty which might otherwise constitute a
legal or equitable discharge of a surety or a guarantor. Each Guarantor hereby
waives to the extent permitted by law the benefits of any right of discharge
under any and all statutes or other laws relating to guarantors or sureties and
any other rights of sureties and guarantors thereunder.

(b)    In accordance with Section 2856 of the California Civil Code, each
Guarantor hereby waives to the extent permitted by law all rights and defenses
arising out of an election of remedies by any Secured Party even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Obligations, has destroyed or otherwise impaired such Guarantor’s rights
of subrogation and reimbursement against the principal. Each Guarantor hereby
authorizes and empowers the Secured Parties to exercise, in their sole and
absolute discretion, any right or remedy, or any combination thereof, which may
then be available, since it is the intent and purpose of such Guarantor that its
obligations under this Guaranty shall be absolute, independent and unconditional
under any and all circumstances. Specifically, and without in any way limiting
the foregoing, each Guarantor hereby waives to the extent permitted by law any
rights of subrogation, indemnification, contribution or reimbursement arising
under Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any
other right of recourse to or with respect to the Borrower or any Subsidiary,
any constituent of the Borrower or any Subsidiary, any other Person, or the
assets or property of any of the foregoing or to any collateral for the
Obligations until all of the Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other obligations expressly stated to survive such payment or termination) have
been paid and satisfied in full in cash and the Commitments have terminated or
expired and all Letters of Credit have expired or terminated (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent). In connection with the foregoing,
each Guarantor expressly waives to the extent permitted by law any and all
rights of subrogation against the Borrower or any Subsidiary, and each Guarantor
hereby waives to the extent permitted by law any rights to enforce any remedy
which any Secured Party may have against the Borrower or any Subsidiary and any
right to participate in any collateral for the Obligations.

(c)    Without limiting the generality of the foregoing, each Guarantor hereby
waives, to the fullest extent permitted by law, diligence in collecting the
Obligations, presentment, demand for payment, protest, all notices with respect
to this Guaranty, or

 

F-14



--------------------------------------------------------------------------------

any other Loan Document, Swap Agreement or Banking Services Agreement which may
be required by statute, rule of law or otherwise to preserve the Secured
Parties’ rights against such Guarantor under this Guaranty, including, but not
limited to, notice of acceptance, notice of any amendment of the Loan Documents,
any Swap Agreement or any Banking Services Agreement, notice of the occurrence
of any default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by the Borrower or any Subsidiary of any obligation or Indebtedness.

(d)    Without limiting the foregoing, each Guarantor waives to the extent
permitted by law all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to such Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive, including any and all rights or defenses such Guarantor may have by
reason of protection afforded to the Borrower or any Subsidiary with respect to
any of the obligations of such Guarantor under this Guaranty by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging the Obligations. Without limiting
the generality of the foregoing, each Guarantor hereby expressly waives to the
extent permitted by law any and all benefits under California Code of Civil
Procedure Sections 580(b) (which Section, if such Guarantor had not given this
waiver, would otherwise limit the Secured Parties’ right to recover a deficiency
judgment with respect to purchase money obligations).

(e)    Likewise, each Guarantor waives to the extent permitted by law (i) any
and all rights and defenses available to such Guarantor under California Civil
Code Sections 2899 and 3433 and (ii) any rights or defenses such Guarantor may
have with respect to its obligations as a guarantor by reason of any election of
remedies by any Secured Party.

Section 28. Effect of Amendment and Restatement. This Guaranty amends and
restates in its entirety the Existing Guaranty. Nothing herein contained shall
be construed as a substitution, novation, discharge or release of the
obligations or liabilities outstanding under the Existing Guaranty, which shall
remain in full force and effect, except as modified hereby. Nothing expressed or
implied in this Guaranty shall be construed as a release or other discharge of
any Guarantor from any of its obligations or liabilities under the Existing
Guaranty. Each Guarantor hereby confirms and agrees that on and after the date
hereof all references in any Loan Document to “the Subsidiary Guaranty,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Existing Guaranty shall be a reference to the Existing Guaranty as amended and
restated by this Guaranty.

Remainder of Page Intentionally Blank.

 

F-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[GUARANTORS] By:  

                     

  Name:   Title:

 

F-16



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                     

  Name:   Title:

 

F-17



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”)
made as of May 29, 2018, by and among certain of the Subsidiaries of the
Borrower party thereto (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower, which become parties thereto and together with the
undersigned, the “Guarantors”) in favor of the Administrative Agent, for the
ratable benefit of the Holders of Guaranteed Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited liability
company] (the “New Guarantor”), agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all respects as
of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this      day of             , 20     .

 

[NAME OF NEW GUARANTOR] By:  

                     

Its:  

 

F-18



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Microchip Technology Incorporated
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                     

  Name:   Title: Date:                , 20[    ]

 

G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Microchip Technology Incorporated
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non- U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:              , 20[    ]

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Microchip Technology Incorporated
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-81MY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:              , 20[    ]

 

G-3-1



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Microchip Technology Incorporated
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:              , 20[    ]

 

G-4-1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]7

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

  Re: Microchip Technology Incorporated

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 29, 2018 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Microchip Technology
Incorporated (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

1. The requested Borrowing is in respect of [the [2020][2023] Multicurrency
Tranche Commitment][[2020][2023] Dollar Tranche Commitment][the Term Loan
Commitment].

 

2. Aggregate principal amount of Borrowing:8                     

 

3. Date of Borrowing (which shall be a Business Day):                     

 

4. Type of Borrowing ((x) ABR or Eurocurrency and (y) Dollar Tranche Revolving
Borrowing, Multicurrency Tranche Revolving Borrowing or Term Loan Borrowing):
                    

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):9
                    

 

 

7  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

8 Not less than applicable amounts specified in Section 2.02(c).

 

H-1-1



--------------------------------------------------------------------------------

6. Agreed Currency:                     

 

7. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:                     

[Signature Page Follows]

 

 

9  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

H-1-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section [4.02] [4.03] of the Credit Agreement are satisfied as of
the date hereof.

 

Very truly yours,

 

MICROCHIP TECHNOLOGY INCORPORATED, as the Borrower

 

By:  

                                                              

Name:   Title:  

 

H-1-3



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: ([    ]) [    ]-[            ]]1

 

  Re: Microchip Technology Incorporated

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 29, 2018 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Microchip Technology
Incorporated (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to convert an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such conversion requested hereby:

 

1. List date, Type, Class, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing ((x) ABR or Eurocurrency and (y) Dollar Tranche Revolving
Borrowing, Multicurrency Tranche Revolving Borrowing or Term Loan Borrowing):
                    

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6. Agreed Currency:                     

[Signature Page Follows]

 

 

1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

H-2-1



--------------------------------------------------------------------------------

Very truly yours,

 

MICROCHIP TECHNOLOGY INCORPORATED,
as Borrower

By:  

                                                              

Name:   Title:  

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SECURITY AGREEMENT

 

I-1